Name: Council Regulation (EEC) No 1828/87 of 15 June 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 87 Official Journal of the European Communities No L 177 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC ) No 1828 / 87 of 15 June 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production , and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production ; Whereas it is possible that , during the period throughout which the suspensions listed in Table III are valid , the nomenclature used by the Common Customs Tariff will be replaced by a new one based on the International Convention on the Harmonized Commodity Description and Coding System , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regulation shall be suspended at the level indicated in respect of each of them . These suspensions shall be valid :  from 1 July to 30 September 1987 for the products listed in Table I ,  from 1 July to 31 December 1987 for the products listed in Table II ,  from 1 July 1987 to 30 Tune 1988 for the products listed in Table III . Article 2 In due course the Council will adopt the adjustments necessary for application of the International Convention on the Harmonized Commodity Description and Coding System , both for the coding and description of commodities . Article 3 This Regulation shall enter into force on 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 15 June 1987 . For the Council The President P. DE KEERSMAEKER No L 177 / 2 1 . 7 . 87Official Journal of the European Communities ANNEX TABLE I CCT heading No Description Rate of autonomous duty (% ) ex 29.14 C ex 38.19 E ex 39.02 C XI ex 84.18 C II b ) ex 85.21 D II Allethrin ( ISO ) with a purity of not less than 90 % by weight Monoalkylbenzenes , obtained by the alkylation of benzene with polyalkenes and having an average molecular weight of not less than 680 and not more than 820 Polyvinyl alcohol film coated on both sides having a total thickness of less than 1 mm and with an extension at break ( longitudinal or transversal ) of not less than 65 % Parts of apparatus for catalytic conversion of oxides of nitrogen , nitrogen and into water , consisting of perforated plates coated with a mixture of oxides of vanadium , titanium and molybdenum in a metal framework UV-erasable programmable read-only memories ( EPROMs ) in the form of a monolithic integrated circuit , with a storage capacity of 1 M bit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with a quartz window in the upper surface , and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0 0 0 0 0 27010 27011 27210 AM 27 C 1024 or other identification markings relating to read-only memories complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 3 TABLE II CCT heading No Description Rate of autonomous duty (% ) ex 27.13 B II Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 0 ex 29.02 A I Hexafluoropropene 0 ex 29.16 A VIII b ) Dinoprost ( INN ) for the manufacture of human medical products falling within heading No 30.03 ( a ) 0 ex 29.23 E Methyldopa ( INN ) 0 ex 29.26 A I 1 ,2-Benzisosorbissol-3-one-l , 1-dioxide ( saccharin , o-benzoicsulphimide ) and its sodium salt 0 ex 29.27 Isophthalomitrile 6 ex 29.35 Q ex 29.36 Famotidine ( INN ) 0 ex 29.35 Q 3'-Chloro-6'-cyclohexylaminospiro[isobenzofuran-l(3H), 9 ' -xanthen]-3-one 0 ex 29.35 Q 6'-(N-Ethyl-/?-soluidino)-2'-(N-methylanilino)spiro [ isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 29.35 Q 5-Nitrofurfurylidene di ( acetate ) 0 ex 29.35 Q 2-Butoxvethyl ( 3,5,6-trichloro-2-pyridyloxy)acetate 0 ex 29.43 B Sucralfate ( INN ) 0 ex 29.44 C Kanamycin sulphate ( INNM ) 0 ex 35.04 Crude proteinaceous material , containing interferon a-2b , obtained from genetically manipulated Escherichia coli, for further purification to human interferon a-2b ( a ) 3 ex 38.03 B Acid activated montmorillonite for the manufacture of self-copy paper ( a ) 0 ex 38.19 G Catalysts , in the form of a powder , consisting of a mixture of titanium , magnesium and aluminium compounds on a carrier of silicon dioxide , containing by weight :  not less than 3 % and not more than 6 % of titanium  not less than 2% and not more than 3% of magnesium ,  not less than 0,3% and not more than 0,5 % of aluminium , for use in the production of polyethylene with a density of at least 0,935 g / cm 3 ( a ) 0 ex 38.19 G Catalysts , consisting of a mixture of titanium , magnesium and aluminium compounds , in the form of a suspension in hexane , containing by weight :  not less than 3 % and not more than 6 % titanium  not less than 1,5 % and not more than 3% magnesium  not less than 0,3 % and not more than 0,5% aluminium for use in the production of polyethylene with a density of at least 0,930 g / cm3 ( a ) 0 ex 38.19 G Catalysts in the form of pellets consisting of type Y synthetic zeolite containing not less than 0,4 % by weight of palladium 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 4 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 38.19 G Catalysts consisting of chromium oxides and titanium dioxide fixed on a support of silicon dioxide , aluminium oxide or aluminium phosphate 0 ex 38.19 S I Doped silicon wafers , of Czochralski technology , with a diameter of 70 mm or more , unpolished and with an oxygen content of not less than 5 x 10 17 atoms per cm3 0 ex ex 38.19 X Preparation consisting essentially of alkaline asphalt sulphonate having a density of not less than 1,2 and not more than 1,5 and a solubility in water of not less than 70 % by weight 0 ex 39.01 C III a ) Reflecting polyester sheeting embossed in a regular pyramidal pattern 0 ex 39.01 C III a ) Reflecting polyester sheeting in which microspheres are embedded 0 ex 39.01 C III a ) Reflecting laminated sheeting , metallized , consisting of one sheet of polyester and at least another sheet of polyester or other plastic material and coated on one side with an adhesive , whether or not protected by a release sheet 0 ex 39.01 C V Reflecting polyurethane sheeting 0 ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in Note 3 ( b ) to Chapter 39 , having a density of not less than 0,958 g / cm 3 at 23 °C and containing by weight not more than :  50 ppm of aluminium  2 ppm of calcium  2 ppm of chromium  2 ppm of iron  2 ppm of nickel  2 ppm of titanium  8 ppm of vanadium for the manufacture of chlorosulphonated polyethylene ( a ) 0 ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 , having a density of not less than 0,945 and not more than 0,985 g / cm 3 for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 39.02 C II Microporous polytetrafluoroethylene film , coated on one side with a polymer permeable to water vapour , not less than 30 cm in width and weighing not more than 50 g / m2 0 ex 39.02 C II Microporous polytetrafluoroethylene film of a width of not less than 30 cm and weighing not more than 22,4 g / m2 0 ex 39.02 C VII b ) Polyvinyl chloride sheeting , of a thickness of less than 1 mm , coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 100 micrometres 0 ex 39.02 C VII b ) Reflecting polyvinyl chloride sheeting , wholly embossed on one side in a regular pyramidal pattern 0 ex 39.02 C XI Films of a thickness of not more than 1 mm , entirely of polyvinyl alcohol , containing not more than 2 % by weight of unhydrolyzed acetate groups expressed as vinyl acetate and not less than 5% and not more than 15 % by weight of glycerol as a plasticizer , not soluble in water at temperatures below 85 °C 0 ex 39.02 C XI Polyvinyl alcohol film containing not less than 99 % by weight of polyvinyl alcohol , uncoated , with a thickness of not more than 1 mm 0 ex 39.02 C XII Reflecting polyacrylic sheeting in which microspheres are embedded 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 5 CCT heading No Description Rate of autonomous duty (% ) ex 39.02 C XII Laminated reflecting film of acrylic polymer , one layer of which is embossed with a prismatic pattern which reflects light back to the source of incident light ( retro-reflecting ), coated on one side with an adhesive 0 ex 39.02 C XIV a ) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight not less than 87 % and not more than 92 % of vinyl chloride , not less than 2 % and not more than 9 % of vinyl acetate and not less than 1 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in note 3 ( a ) and ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 39.02 C XIV a ) Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate and methacrylic acid 0 ex 39.02 C XIV a ) Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer , for use as a stabilizer in emulsions or dispersions with a pH of more than 13 ( a ) 6 ex 39.02 C XIV b ) Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde , containing glass microspheres 0 ex 39.02 C XIV b ) Film of a mixture of polyvinylidene fluoride and of an acrylic polymer having a thickness not less than 40 micrometres and not more than 60 micrometres 0 ex 39.02 C XIV b ) Film of a copolymer of ethylene with methyl acrylate , having a thickness of not more than 0,05 mm , for the manufacture of disposable medical gloves ( a ) 0 ex 39.02 C XIV b ) Laminated reflecting film of acrylic polymers and isocyanate cross-linking agents , containing embedded glass microspheres metallized with aluminium , which reflect light back to the source of incident light ( retro-reflecting ), coated on one side with an adhesive 0 ex 39.03 B V a ) 2 Hydroxypropylcellulose 0 45.02 Natural cork , in blocks , plates , sheets or strips ( including cubes or square slabs , cut to size for corks or stoppers ) 4 ex 48.07 C Bleached paper , coated with an acrylic polymer having silicone end-groups , having a thickness of not less than 170 micrometres and not more than 320 micrometres and a weight per square metre of not less than 165 grams and not more than 210 grams 0 ex 59.04 Coir yarn , for the manufacture of carpets , carpeting and rugs , mats and the like ( a ) 0 ex 70.11 Face plates made wholly of glass , having a diagonal dimension of not more than 61 cm and a raised edge intended for use in the manufacture of monochrome cathode ray tubes ( a ) 0 ex 70.11 Glass cones with a shaped edge and having a diagonal dimension of not more than 61 cm intended for use in the manufacture of monochrome cathode ray tubes ( a ) 0 ex 81.04 D I b ) Chromium , in the form of cathode chips , pellets or briquettes , which contains not more than 0,10 % by weight of total oxygen , not more than 0,015 % by weight of total aluminium and not more than 0,001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid , and evaluated as aluminium , for the production of alloy for the manufacture of the following parts of gas turbines and jet engines ( a ):  blades , fixed or movable , including their rings  vanes  nozzles 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 6 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 84.17 F II Immersion tube ( coils ) bundles consisting of an assembly of plastic tubes terminating at each end in a honeycomb structure ( end fitting ) surrounded by a pipe connector ex 84.53 B Optical reader for reading dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector , an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module of which the dimensions do not exceed 200 x220 mm , comprising a printed circuit board on which are mounted a microprocessor , an image recognition circuit and an analog / digital converter ex 84.55 C Dot-matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots ( arranged in 64 lines and 240 columns ), complete with an interface electronics board in C-MOS technology whose exterior dimensions do not exceed 186 x 75 x 15 mm , with not more than 544 connecting areas ex 84.55 C Dot-matrix displays , whose external dimensions do not exceed 15 x 90x280 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 30 720 dots ( arranged in 64 lines and 480 columns ), mounted on a printed-circuit board comprising electronic components providing drive functions , with or without cable and connector ex 84.55 C Dot-matrix displays , whose external dimensions do not exceed 15 x 62 x 276 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 32 768 dots ( arranged in 64 lines and 512 columns ), mounted on a printed-circuit board comprising electronic components providing drive and control functions , with or without cable and connector ex 84.55 C Display unit with maximum dimensions , excluding cables and connectors , of 15 x 115 x 290 mm , comprising two layers or sheets of glass enclosing 128 000 liquid-crystal dots arranged in 200 rows and 640 columns , fixed to a printed circuit fitted with electronic components performing control functions , with or without cables and connectors 0 0 0 0 0 0 0 0 0 ex 84.55 C Winchester or thin film technology magnetic heads for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre ex 84.55 C Magnetic bubble memories with a storage capacity of not more than four megabits contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm , with not more than 42 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : BDL 0133 MBM2011 FBM 64 DA BDL 0134 MBM 2256 7110 BDN0151 FBM 54 DB 7114-1 or other identification markings relating to magnetic bubble complying with the abovementioned description ex 84.55 C Integrated memory unit for electronic typewriters , comprising a printed circuit with two or four static read-write random-access memories each with 8 K x 8 bit capacity , electronic control components and memory back-up batteries , contained in a cartridge fitted with connectors , of external dimensions not exceeding 11 x40x90 mm , and bearing an identification mark consisting of or including the following combination of letters : MEMOCART or other identification markings relating to integrated memory units complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 7 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards , the dimensions of which do not exceed 290 x 310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories ( ECL-RAMs ) and combinations thereof contained in a framework the dimensions of which do not exceed 611 x 501 x 596 mm which serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking consisting of or including one of the following combinations of figures and letters : CO IB 2675 E 500 CO1B 2675 H 500 CO1B 2675 H 501 CO1B 2675 H 502 CO1B 2675 H 503 CO1B 2675 H 504 or  other identification markings relating to components complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers with one or two static random access memories of bipolar technology ( bipolar S-RAMs ) in the form of monolithic integrated circuits , each with a storage capacity of 1 K bit and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing :  an identification marking , either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or  other identification markings relating to assemblies complying with the abovementioned description ex 85.01 B I b ) DC electric motor , brushless , with a maximum torque of 0,20 N m , with an incorporated electronic control plate , outside rotor with circular cross-section and maximum diameter of 95 mm , aluminium precision-made hub with inside diameter of 28,6 mm , speed of 300 or 360 rpm , supply voltage of 12 volts ± 10% 0 0 0 0 0 0 0 ex 85.01 Bib ) DC electric motor , brushless , with a maximum torque of 0,20 N m , with outside rotor of a maximum diameter of 55 mm , coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm , four-phase winding , rated speed of 3 600 rpm , supply voltage 12 volts ± 10 % and fitted with wires and connectors ex 85.01 Bib ) Two or three-phase DC electric motor , brushless , with a maximum torque of 0,20 N m , with an external rotor of 62 mm maximum diameter and incorporating an electronic control panel , maximum dimensions 85x85x20 mm , including the shaft , nominal operating voltage of 12 volts ± 10 % and a rate of rotation of 300 rpm ex 85.01 B I b ) DC electric motor , brushless , with a maximum torque of 0,05 N m an outside rotor of a maximum diameter of 92 mm , aluminium precision-made hub with an outside diameter of 40 mm , 2-phase winding , rated speed of 3 600 rpm , supply voltage of 12 volts ± 10 % ex 85.01 B I b ) Hybrid stepping motor with an angle of step 0,9 ° , 400 steps per revolution , 2- or 4-phase rotation sequence and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not more than 40 mm wide and fitted with biterminate shaft , wires and connectors No L 177 / 8 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.01 B I b ) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , 2-phase rotation sequence and bipolar windings , comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm , fitted with a single shaft output and cables with connectors ex 85.01 B I b ) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and 2-phase rotation sequence , and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm , an integral two or three-phase tachometer enclosed in a cap with a maximum diameter of 35 mm , and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40 x 40 x 62 mm , including the shaft ex 85.01 Bib ) Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence with bipolar winding , comprising a rotor , a laminated stator enclosed between two flanges , one of square section with a side of 40 mm maximum , the other front face having a shaped profile with two projections with fixing slots , an integral two- or three-phase tachometer enclosed in a cover of diameter of 35 mm maximum , separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40 x 40 x 62 mm , including the shaft but excluding the projections of the front flange ex 85.01 B I b ) Bipolar stepping motors with an angle of step of 1 ,8 degrees , 200 steps per revolution , 2-phase rotation sequence with bipolar-type windings , maximum external dimensions of 39 x 39 x 20 or 25 mm excluding shaft , fixing screws and boss , with a minimum torque of 0,25 N /m for the version with a maximum height of 20 mm and 0,35 N /m for the version with a maximum height of 25 mm ex 85.01 B I b ) Direct-current bipolar stepping motor with a single stator , an output of not more than 37,5 W , a rotary angle / step of 180 ° , two steps per rotation , a two-phase rotation cycle with single-pole winding , an output torque of not less than 0,1 x 10 "6 Nm and not more than 0,1 x 10"4 Nm and a supply voltage of not more than 3 V 0 0 0 0 0 0 0 0 0 ex 85.01 B II Static converter consisting of a combination of seven diodes in cascade , for output voltages of not less than 40 kV DC with a load current of not less than 3 mA ex 85.13 B Assembly for telephonic apparatus consisting of a microphone , protecting circuit and four-way connecting socket , mounted on a printed circuit , with dimensions not exceeding 22 x 40 mm ex 85.13 B or ex 85.21 D II Opto-electronic receiving device ( PINFET receiver ) with a wavelength range 1 300 - 1 600 nanometres , and a speed of not less than 678 megabits per second , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 mm x 13 mm x 13 mm , with not more than 16 connecting pins , with an attached optical fibre lead ( pig-tail ), and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 416 / 7 / 97030 QDFI-XXXX-001 or  other identification markings relating to devices complying with the abovementioned description ex 85.18 B Adjustable capacitor , in the form of a circular plate with a diameter of not more than 2,5 mm , fitted with a screw head in its centre and two connecting tags , of a thickness not exceeding 3 mm and a capacity of from 5 to 30 picofarads , for the manufacture of products falling within Chapter 91 ( a ) 1 . 7 . 87 Official Journal of the European Communities No L 177 / 9 CCT heading No Description Rate of autonomous duty ( % ) ex 85.19 A Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10~ 6 cm 3He / sec at one bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) ex 85.19 A Telephone line switch assembly consisting of one moveable and one stationary bifurcated spring with contact area of diffused gold on palladium silver inlay , mounted in polycarbonate material , and of dimensions not exceeding 40 mm x 20 mm x 13 mm ex 85.19 C Single-face printed circuit , of dimensions not exceeding 30 x 30 mm , for the manufacture of products falling within Chapter 91 ( a ) ex 85.21 A V Colour cathode ray tubes with a dot mask equipped with electron guns placed side by side ( in-line-technology ) with a distance of less than 0,45 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of not less than 42 cm or less than 26 cm , a diagonal angle of deflection of not more than 90 degrees and convergence errors exceeding 0,8 mm at the corners ,  a built in-system , inseparably linked to the tube , for the absorption of vibration ( so called potting system ),  without internal magnetic screen ,  a phosphor layer calibrated with the following nominal coordinates for the colour dots : 0 0 0 0 red green blue X 0,64 0,29 0,15 Y 0,33 0,60 0,06 or X 0,64 0,31 0,155 Y 0,34 0,595 0,07 or X 0,62 0,21 0,15 Y 0,33 0,615 0,06 or X 0,610 0,307 0,150 Y 0,350 0,595 0,065 or X 0,61 0,205 0,15 Y 0,35 0,680 0,065 or X 0,62 0,29 0,15 Y 0,35 0,60 0,065 ex 85.21 A V Colour cathode ray tubes with a dot mask equipped with electron guns in a triangular fashion (delta technology ) with a distance of less than 0,4 mm between colour dots , with at least one of the following characteristics :  a diagonal screen measurement of at least 66 cm  equipped with a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X 0,64 0,29 0,15 Y 0,33 0,60 0,06 or X 0,64 0,31 0,155 Y 0,34 0,595 0,07 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 10 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) red blueex 85.21 A V (cont'd) 0,610 0,350 green 0,307 0,595 or X Y or X Y or X Y 0,150 0,065 0,15 0,065 0,15 0,065 0,61 0,35 0,62 0,35 0,205 0,680 0,29 0,60 ex 85.21 A V Flat screen monochrome cathode ray tubes having a diagonal screen measurement of not less than 142 mm and not more than 145 mm , a luminescence of between 300 and 400 lumen , a resolution of between 0,06 and 0,1 mm , phosphor types P 1 or P 55 or P 56 , an anode voltage of more than 34 kV , a focus voltage of more than 7 kV and a cathode current of not less than 3 mA ex 85.21 A V Cathode-ray tubes with a memory ( direct view storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images ex 85.21 A V Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons ex 85.21 B Opto-electronic circuit consisting of one or more light-emitting diodes and one or more photo diodes with amplifier circuit , contained in a housing with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 5700 HC PL 5730 or 0 0 0 0 0 0 0 0 other identification markings relating to opto-electronic circuits complying with the abovementioned description ex 85.21 C Quartz crystal oscillating at a frequency of 32 768 Hz , contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm , for the manufacture of products falling within Chapter 91 ( a ) ex 85.21 D II Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA ex 85.21 D II Light emitting diode ( LED ) made from a gallium-based semiconductor compound , mounted in a rectangular housing the exterior dimensions of which do not exceed 4 x 20 x 21 mm , with two connecting pins , and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : LT 9305 SLF 209 LT 9306 SLF 909 or  other identification markings relating to LEDs , complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers ( a ) ( a ) Control of the use for truis special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 11 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Digital display of a size not exceeding 25 x 35 mm , consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic ex 85.21 D II Programmable , non-erasable , read-only memories ( PROMs ) of Schottky TTL technology , with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins or contact areas , and bearing :  an identification marking consisting of or including one of the following combinations of 7 0 0 figures or figures and letters : 27 S 12 5305 6305 76 LS 03 27 S 13 5306 6306 7620 5308 6308 7621 28 L 22 5309 6309 28 LA 22 53 S 240 63 S 240 82 S 114 28 L 2 XIVIFC 53 S 241 63 S 241 82 S 130 6335 82 S 131 29613 54 S 570 6336 29770 54 S 571 93436 29771 5604 7053 7058 93446 38510 5624 74 S 570 74 S 571 MB 7115 MB 7116 MB 7117 MB 7118 or other identification markings relating to PROMs complying with the abovementioned description ex 85.21 D I Programmable , non-erasable , read-only memories (PROMs ) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins or 28 contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 18 S 42 28 L 42 29620 53 S 441 18 S 46 28 L 45 29621 5348 18 SA 42 28 L 46 29622 5349 18 SA 46 28 P 42 29623 5350 28 P 45 29624 5351 24 S 41 28 R 45 29625 5352 24 SA 41 28 S 4 XFD 29626 5353 28 SA 41 29627 27 S 15 28 S 42 I 54 S 472 27 S 25 28 SA 42 3604 54 S 473 27 S 26 28 S 45 3624 54 S 474 27 S 27 28 S 46 3625 54 S 475 27 S 28 28 SA 46 38510 54 S 476 27 S 29 54 S 477 27 S 30 CY 7 C 225 5340 54 S 572 27 S 31 5341 54 S 573 27 S 32 53 RA 441 54740 27 S 33 53 RS 441 54741 53 S 440 No L 177 / 12 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous dutv (% ) ex 85.21 D II (cont 'd) 5605 HM 6641 74 S 472 82 HS 137 5625 74 S 473 82 HS 147 7054 74 S 474 82 S 115 6340 7059 74 S 475 82 S 136 6341 74 S 476 82 S 137 63 RA 441 7121 74 S 477 82 S 140 63 RS 441 7122 74 S 572 82 S 141 63 S 481 7123 74 S 573 82 S 142 63 S 485 7124 82 S 146 63 S 440 7125 7640 82 S 147 63 S 441 7126 7641 6348 7642 93438 6349 7226 7643 93448 6350 7644 93452 6351 7645 93453 6352 7646 6353 7647 7648 7649 or ex 85.21 D II  other identification markings relating to PROMs complying with the abovementioned description Programmable , non-erasable read-only memories ( PROMs ) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins or 28 contact points and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 24 S 81 24 SA 81 24 S 86 27 S 180 27 S 181 27 S 185 27 S 35 82707 82708 82 HS 185 82 LS 180 82 LS 181 82 S 180 82 S 181 82 S 182 82 S 183 82 S 184 82 S 185 82 S 2708 87 S 180 87 S 181 87 S 184 87 S 185 87 S 186 87 S 187 3628 5380 5381 5388 5389 53 S 840 53 S 841 54 LS 478 54 S 2708 54 S 454 54 S 455 54 S 478 54 S 479 6380 6381 6388 6389 63 S 840 63 S 841 63 S 881 7050 7055 7060 0 0 7127 7128 7129 7130 7131 7132 7232 74 LS 478 74 S 2708 74 S 454 74 S 455 74 S 478 74 S 479 7608 7680 7681 7684 7685 7686 7687 7688 7689 77 S 180 77 S 181 77 S 184 77 S 185 77 S 186 77 S 187 28 L 85 28 L 86 28 P 85 28 R 35 28 R 85 28 S 2708 28 S 85 28 S 86 28 SA 86 28 S 8 XMFE 29623 29630 29631 29632 29633 29634 29635 29636 29637 29650 29651 29652 29653 93450 93451 93460 93461 93465 93466 93 L 450 93 L 451 9460 TBPS 81 M CY 7 C 235 CY 7 C 281 CY 7 C 282 or  other identification markings relating to PROMs complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 13 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Programmable non-erasable MOS technology read-only memories ( PROMS ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 39x17 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 292 7 C 291 HM 6616 or  other identification markings relating to PROMS complying with the abovementioned description 0 ex 85.21 D II Programmable non-erasable read-only memories ( PROMS ) with a storage capacity of 1 6 K bits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 33 x 14 mm , with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 27 PS 191 A or  other identification markings relating to PROMS complying with the abovementioned description 0 ex 85.21 D II Programmable non-erasable read-only memories (PROMs ) with a storage of 32 K bits , in the form of a monolithic integrated circuit , whose external dimensions do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 , AM 27 S 43 , MB 7141 , MB 7142 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Programmable non-erasable read-only memory (PROM ) in the form of a monolithic integrated circuit having a storage capacity of 64 K bits and an access time of not more than 65 nanoseconds , contained in a housing whose external dimensions do not exceed 17 x 39 mm, with a maximum of 32 connecting pins or contact areas and bearing : -  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 CY 7C 263 CY 7C 264 CY 7C 268 CY 7C 269 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Read-only memories ( ROMs ), in the form of a monolithic integrated circuit , with a storage capacity of 1 6 K x 8 bits , with read-register and serial output control , contained in a housing the exterior dimensions of which do not exceed 50 x 16 mm , with not more than 40 connecting pins and bearing : No L 177 / 14 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking consisting of one of the following combinations of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the abovementioned description ex 85.21 D II Read-only memory in C-MOS technology (C-MOS ROM ) with a storage capacity of 256 K bits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm , with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 MB 83256 or other identification markings relating to C-MOS ROMs complying with the abovementioned description ex 85.21 D II Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of one megabit in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 62301 P MB 83 1000 MB 83 1124 TC 53 1000 P or 0 7 7 4 0 other identification markings relating to C-MOS ROMs complying with the abovementioned description ex 85.21 D II UV-erasable , programmable , read-only memories ( EPROMs ) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AMI 702 ADC 82140 PP of  other identifications markings relating to EPROMs complying with the abovementioned description ex 85.21 D II UV-erasable , programmable , read-only memory (EPROM ) equipped with a programmable input / output system , with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm , with a quartz window on the upper face and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A , TMP 8755 AC or other identification markings relating to memories complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 15 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II UV-erasable programmable read-only memory ( EPROM ) in the form of a monolithic integrated circuit having a storage capacity of 16 K bits and an access time of not more than 65 ns , contained in a housing the external dimensions of which do not exceed 17x39 mm , equipped with a quartz window on its upper surface , and bearing :  an identification code consisting of or including one of the following combinations of figures and letters : CY 245 W CY 7C 291 W or  other identifying codes relating to memories corresponding to this description ex 85.21 D II UV-erasable programmable read-only memory (EPROM ) in the form of a monolithic integrated circuit having a storage capacity of 64 K bits and an access time of not more than 65 ns , contained in a housing the external dimensions of which do not exceed 17x39 mm , equipped with a quartz window on its upper surface , and bearing :  an identification code consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or  other identifying codes relating to memories corresponding to this description ex 85.21 D I 0 0 0 0 UV-erasable programmable read-only memories ( EPROMs ) in the form of a monolithic integrated circuit with a storage capacity of 512 K bits , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm , with a quartz window on the upper surface . The housing bears :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 27512 , 27 C 512 or  other identification markings relating to EPROMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs ) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2804 A. X 2404 , X 24 C 04 , 28 C 04 or  other identification markings relating to E 2PROMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing : No L 177 / 16 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : AM 2817 A X 24 C 16 X 2816 A 52 B 13 52 B 13 H 28 C 16 28 C 17 or other identification markings relating to E2PROMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable read-only memories ( so-called E 2PROMs), in the form of an unmounted monolithic integrated circuit ( chip ) with a storage capacity of 1 6 bits , used in the manufacture of microwave systems for the identification of persons and objects ( a ) ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs ) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2864 A 28 C 64 MBM 28 C 65 MCM 2864 52 B 33 52 B 33 H or other identification markings relating to E 2PROMs complying with the abovementioned description ex 85.21 D II 0 0 0 0 0 Electrically erasable , programmable , read-only memories (E 2PROMs) with a storage capacity of 128 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or other identification markings relating to E 2PROMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs ) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28256 28 C 256 48 C 256 or other identification markings relating to E 2PROMs complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 17 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static , random-access memories of C-MOS technology ( C-MOS S-RAMs ), with a storage capacity of 4 K x 1 bit , a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1 mA , in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 9 x 26 mm , with 18 connecting pins , and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6147 MCM 61 I. 47 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Non-volatile memory in the form of a monolithic integrated circuit , consisting of a C-MOS S-RAM , with a capacity of 16 K bits and internal power supply , contained in a housing the exterior dimensions of which do not exceed 19 x 36 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MK 48 Z 02 ( B ), DS 1220 Y or  other identification markings relating to non-volatile memories complying with the abovementioned description ex 85.21 D II 0 7 7 0 Static , random-access memory of C-MOS technology (C-MOS S-RAM ) with a storage capacity of 2 K x 8 bits and with a maximum standby power of 0,005 milliwatts at 25 °C in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : TC 5516 A or other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random access memory of C-MOS technology ( C-MOS S-RAM ) with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : TC : 5532 or  other identifying markings relating to C-MOS S-RAM complying with the abovementioned description ex 85.21 D II Static , random-access memories of C-MOS technology ( C-MOS S-RAMs ) with a storage capacity of 64 K bits in the form of a monolithic integrated circuit , contained in a plastic housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 32 connecting pins or contact areas and bearing : No L 177 / 18 1 . 7 . 87Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : TC 5564 MB 8464 MB 81 C 71 MB 81 C 78 MCM 6164 PD 4364 HM 6264 LFP HM 6264 P HM 6264 LP or other identification markings relating to C -MOS S-RAMs complying with the abovementioned description ex 85.21 D II Non-volatile memory consisting of a static read / write random access memory of C-MOS technology (C-MOS S-RAM ), with a storage capacity of 64 K bits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DS 1225 Y or  other identification markings relating to non-volatile memory modules complying with the abovementioned description ex 85.21 D II Static random access memories of C-MOS technology (C-MOS S-RAMs) in the form of a monolithic integrated circuit with a storage capacity of 1 6 x 4 bits , an access time not exceeding 35 ns , contained in a housing the exterior dimensions of which do not exceed 9x21 mm, with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 CY27S07 or 0 0 0 0 other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static random access memories ( S-RAMs ) of C-MOS technology , with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HM 62256 , PD 43256 C , TC 55257 P or  other identification markings relating to S-RAMs complying with the abovementioned description ex 85.21 D II Static random access memories of C-MOS technology (C-MOS S-RAMs) in the form of a monolithic integrated circuit with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , contained in a housing the exterior dimensions of which do not exceed 12 x 29 mm , with not more than 22 connecting pins and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 19 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including the following combinations of figures or figures and letters : CY7C122 CY 93422 CY93L422 or other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static random-access memories N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 1 K x 4 bits and access time not exceeding 70 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2149 PD 2149 SY 2149 H TMS 2149 MB 2148 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description ex 85.21 D II 0 7 0 0 Static random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17h x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8104 8108 8112 8114 8185 4008 4118 PD 421 4801 or  other identification relating to N-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static read / write random-access memories N-MOS ( including H-MOS ) technology , (N / H-MOS RAMs , static ) with a storage capacity of 72 K bits , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 10 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : TMM 2089 or  other identification markings relating to static , read /write memories complying with the abovementioned description No L 177 / 20 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Static random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 256 x 4 bits with access time not exceeding 25 nano seconds in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 9122 - 25 91 L 22 - 25 or other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static random-access memories of bipolar technology ( bipolar SRAMs ) in the form of a monolithic integrated circuit and with a storage capacity of 64 x 9 bits , contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or  other identification markings relating to bipolar SRAMs complying with the abovementioned description ex 85.21 D II Static random access memories of bipolar technology ( bipolar S-RAMs ) in the form of a monolithic integrated circuit , consisting of a substrate layer on which are mounted either 1 or 2 chips each having a storage capacity of 1 K bit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 0 0 0 0 770639 , 770823 , 5120360 , 7379769 or  other identification markings relating to bipolar S-RAMs complying with the abovementioned description ex 85.21 D II Static memories consisting of two stacked substrate layers with one or two static random access memories of bipolar technology ( bipolar S-RAMs ) in the form ofmonolithic integrated circuits , each with a storage capacity of 1 K bit and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceed 13x13 mm , with not more than 23 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or  other identification markings relating to static memories complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 21 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory ( S-RAM ) with a storage capacity of 256 bits superimposed bit-for-bit on a programmable , electrically erasable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or other identification markings relating so S-RAMs superimposed of E 2PROMs complying with the abovementioned description ex 85.21 D II Monolithic integrated circuit consisting of a static random-access memory ( S-RAM) with a storage capacity of 1 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or other identification markings relating to S-RAMs stacked on E 2PROMs complying with the abovementioned description ex 85.21 D II 0 0 0 0 Monolithic integrated circuit consisting of a static , random-access memory (S-RAM ) with a storage capactiy of 2 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2002 or  other identification markings relating to S-RAMs stacked on E 2PROMs complying with the abovementioned description ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory ( S-RAM) with a storage capacity of 4 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM ), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification markings relating to SRAMs stacked on E 2PROMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of TTL technology ( TTL S-RAMs ) with a storage capacity of 1 K bit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm , with not more than 22 connecting pins and bearing : No L 177 / 22 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures : 93422 93425 or other identification markings relating to TTL S-RAMs complying with the abovementioned description ex 85.21 D II Random access memories of ECL technology (ECL-RAMs) with a storage capactiy of 256 x 4 bits , and access time not exceeding 8 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 11 x 32 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 10422 10422 A or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 85.21 D II Random access memories of ECL technology (ECL-RAMs) with a storage capacity of 4 K bits and an access time not exceeding 50 ns in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 11 x 32 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 0 0 0 0 10470 10474 or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 85.21 D II Random access memories of ECL technology (ECL-RAMs ) with a storage capacity of 16 K bits and an access time not exceeding 15 ns in the form of a monolithic integrateed circuit , contained in a housing the dimensions of which do not exceed 18x37 mm, with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures : 10480 10484 100484 or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 85.21 D II Dynamic read / write random access memories manufactured in N-MOS ( including H-MOS ) technology (D-RAMs ), in the form of a monolithic integrated circuit , consisting of a substrate layer with not less than two and not more than eight chips having a storage capacity of 128,192 or 256 K bits and a storage capacity of not less than 256 K bits and not more than two megabits , contained in a housing whose dimensions do not exceed 30 x 30 mm , with not more than 57 connecting pins and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 23 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures : 6031587 6031591 6025841 6025843 6025856 6025858 6870392 6870393 6870395 7379172 7379174 7379176 7379181 or other identification markings relating to dynamic read / write memories of the type described above ex 85.21 D II Dynamic , random-access read / write memory of N-MOS ( including H-MOS ) technology , (N-MOS D-RAMs ) with a storage capacity of 64 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm , with not more than 20 connecting pins arranged in two parallel lines (dual-in-line package ) and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters TMS 4464 , PD 41254 , PD 41464 , TMM 41464 M5M 4464 , HM 50464 , MB 81464 or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description ex 85.21 D II Dual port dynamic random access memory (D-RAM ) of N-MOS ( including H-MOS ) technology , with data registers and a serial read output control , with a storage capacity of 256 K bits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 0 10 0 10 MB 81461 PD 41264 or other identification markings relating to D-RAMs complying with the abovementioned description ex 85.21 D II Dynamic random access memories (D-RAMs ), of N-MOS ( including H-MOS ) technology with a storage capacity of 256 K bits and access times not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 22 x 12 mm , with not more than 20 connecting pins with zig-zag in-line package and bearing :  and identifiction marking consisting of or including one of the following combination of figures and letters : PD 41256 V MB 81256 P HM 50256 ZP or   other identification markings relating to components complying with the abovementioned description ex 85.21 D II Dynamic random access memories of C-MOS technology (C-MOS D-RAMs ) with a storage capacity of 256 K bits in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 17 x 34 mm , with not more than 18 connecting pins and bearing : No L 177 / 24 Official Journal of the European Communities 1 . 7 . 87 CC1 heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : P 51 C 256 P 51 C 259 of other identification markings relating to C-MOS D-RAMs complying with the abovementioned description ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 18 K bits and not more than 104 K bits and a random-access memory ( RAM ) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing the exterior dimensions of which do not exceed 20 x 60 mm , with not more than 80 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CD 3200-3299 TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 TP 0310-03299 HD 38800 HD 404 189 TP 0450-04599 HD 38820 HD 614 080 TP 0480-04899 HD 44796 T 7767 BS TP 0500-05999 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II 0 0 0 0 Single-chip microcomputer , in the form of a monolithic integrated circuit , consisting of an arithmetic-logic unit with a capacity of 8 bits plus an electronic , programmable , read-only memory (EPROM ) UV erasable with a capacity of 32 K bits and a random access memory ( RAM ) with a capacity of 1 K bit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm , with a quartz window and not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 8751 , 7742 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II Single-chip microcomputer of C-MOS technology , in the form of a monolithic integrated circuit , consisting of an arithmetical logic unit (ALU ) with an organization of 4 bits , a read-only memory (ROM ) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator , a random access memory ( RAM ) with a storage capacity of 1 K bit , whether or not with another random access memory ( RAM ) with a storage capacity of 512 bits , contained in a housing whose exterior dimensions do not exceed 16x54 mm , with not more than 42 connecting pins and bearing :  an identification marking consisting of one of the following combinations of figures and letters : T 6978 TCM 8301 TCM 8302 or other identification markings relating to single-chip microcomputers complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 25 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Single-chip microcomputer in C-MOS technology , in the form of a monolithic integrated circuit consisting of an ALU with a capacity of 32 bits , a ROM with a capacity of 24 K bits and a RAM with a capacity of 2 K bits , contained in a housing the exterior dimensions of which are not less than 30 x 30 mm , with not less than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MB 8764 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II 16 bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combinations of figures and letters : AM 29116 SBP 9989 or other identification markings relating to microprocessors complying with the abovementioned description ex 85.21 D II 16 bit microprocessor in N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU ), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and external chip selection logic , a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm , with not more than 68 connecting pins or contact areas and bearing : -  an identification marking consisting of or including the following combination of figures : 0 0 0 7 80186 or other identification markings relating to microprocessors complying with the abovementioned description ex 85.21 D II 8 bit microprocessor of N-MOS ( including H-MOS ) technology with 16 bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit (CPU ), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the dimensions of which do not exceed 30 x 30 mm with not more than 68 connecting pins or contact areas , and bearing :  an identification marking consisting of or including the following combination of figures : 80188 or  other identification markings relating to microprocessors complying with the abovementioned description No L 177 / 26 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D 16-bit microprocessor of N-MOS technology ( including H-MOS ) in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU ), a memory management and protection unit (MMU ) and a real address and virtual address operating mode system (OSO), contained in the housing whose exterior dimensions do not exceed 30 x 30 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures : 80286 or  other identification markings relating to microprocessors complying with the abovementioned description ex 85.21 D II 32-bit microprocessor (MPU ) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 38 x 38 mm , with not more than 132 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : MC 68020 MC 68030 MC 68032 80386 or other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Single-chip 8-bit microcomputer of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit incorporating a 16 bit arithmetic / logic unit (ALU ), 4 K bits ROM , 2 K bits RAM , contained in a housing the external dimensions of which do not exceed 42 mm x 17 mm with not more than 64 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 10 0 10 0 PD 7811 G or  other identification markings relating to microcomputers complying with the abovementioned description ex 85.21 D II 32-bit microprocessor in C-MOS technology , in the form of a hybrid integrated circuit , consisting of a single substrate layer on which are mounted two chips , comprising a central processing unit (CPU ) and a memory unit , the exterior dimensions of which do not exceed 33 x 76 mm , with not more than 60 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 57-00000 57-19400 or  other identification markings relating to devices complying with the abovementioned description ex 85.21 D II Field programmable array logics (PALs ) of C-MOS-technology , in the form of a monolithic integrated circuit , with fusible links , a programmable AND array , fixed OR array , not more than 32 inputs and not more than 10 outputs , whether or not with registers , contained in a housing the exterior dimensions of which do not exceed 19x39 mm , with not more than 24 connecting pins and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 27 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking either consisting of or including one of the following combinations of figures and letters : 16 P 8 16 RP 4 C 16 L 8 C 16 R 8 C 16 R 4 C 16 R 6 C 20 G 10 C 22 V 10 or other identification markings relating to PALs complying with the abovementioned description ex 85.21 D II Programmable , non-erasable , logic circuits ( field programmable logic array ) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82 S 100 82 S 101 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 or 93458 93459  other identification markings relating to field programmable logic arrays complying with the abovementioned description ex 85.21 D II 0 5 0 0 UV-erasable programmable logic device (EPLD ) of C-MOS technology containing not less than 600 logic gates , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 29 x 124 mm , with a quartz window on the upper surface , with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : EP 600 16 L8-W 16 R4-W 16 R6-W 16 R8-W 22 V 10-W of  other identification markings relating to devices complying with the abovementioned description ex 85.21 D II Video gate arrays programmed to control graphics and memory , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 15x52 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures : 38300 or  other identification markings relating to programmed gate arrays complying with the abovementioned description No L 177 / 28 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Arithmetic-logic of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 16 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , an error detection and management logic , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : ALU 0486 or  other identification markings relating to arithmetic-logic units complying with the abovementioned description ex 85.21 D II Logic control circuits of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 7 bit register , three timers , one multiplexer sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing:  the identification marking : MIC 0482 or other identification markings relating to logic control circuits complying with the abovementioned description ex 85.21 D II 0 0 0 0 Logic circuit of N-MOS ( including H-MOS ) technology (N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : H 108982 (MCC ) or  other identification markings relating to N-MOS logic circuits (N-MOS LCs ) complying with the abovementioned description ex 85.21 D II Error detection and correction circuit of N-MOS ( including H-MOS ) technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 contact areas and bearing :  an identification marking consisting of or including the following combination of figures : 8206 or  other identification markings relating to N-MOS error detection and correction circuits complying with the abovementioned description ex 85.21 D II Burst error processor (BEP ) of N-MOS ( including H-MOS ) technology for detecting and correcting multiple errors derived from a line of magnetic discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 29 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 or any other identification markings relating to N-MOS burst error processor complying with the abovementioned description ex 85.21 D II Memory controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 36 x 36 mm , with not more than 132 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : MC : 68851 or  other identification markings relating to controllers complying with the abovementioned description ex 85.21 D II Electronic control circuit of bipolar technology in the form of a monolithic integrated circuit for the control of dynamic random-access memories (D-RAMs), capable of multiplexing addresses and generating timing , contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 MB 1422 SN 74 S 409 or 0 0 0 0 other identification markings relating to electronic control circuits complying with - the abovementioned description ex 85.21 D II Dynamic random access memory controller of N-MOS ( including H-MOS ) technology (N-MOS D-RAM controller ) capable of multiplexing addresses and generating timing , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm , with not more than 48 connecting pins or 52 contact areas , and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : C 8208 THCT 4502 or  other identification markings relating to N-MOS D-RAM controllers complying with the abovementioned description ex 85.21 D II Electronic control circuit for static memory control ( S / RAM ) with address multiplexing and pulse generation facility , in the form of a monolithic integrated circuit of MOS technology contained in a housing whose dimensions do not exceed 28 x 54 mm, with not more than 68 connecting pins or contact areas and bearing : No L 177 / 30 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : AIC 300 OiMTI 506 or other identification markings relating to electronic control circuits complying with the abovementioned description ex 85.21 D II Buffer manager and controller of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 54 x 17 mm with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : WD 1015 or other identification markings relating to buffer managment control processors complying with the abovementioned description ex 85.21 D II Buffer manager and controller of C-MOS technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 31 mm by 31 mm with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination : WD 11C00-22 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 7 0 ex 85.21 D II Graphics co-processor of C-MOS technology comprising an advanced DRAM controller for graphics memory , shift registers and DMA channel , up to 256 simultaneous colours , multi-tasking support , integral sequential DRAM / access DRAMs , contained in a housing the exterior dimensions of which do not exceed 37 x 37 mm , with not more than 88 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures : 82786 or other identification markings relating to graphics co-processors complying with the abovementioned description ex 85.21 D II Graphics controller of C-MOS technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : PEGA 1 A 82 C 431 or other identification markings relating to graphics controllers complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 31 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II N-MOS ( including H-MOS ) programmable communication interface (N-MOS PCIs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description 7 ex 85.21 D II Serial interface , capable of implementing the data stream encoding , decoding and associated control functions for a local area network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7991 8002 8023 82501 COM 9032 or  other identification markings relating to serial interface devices complying with the abovementioned description 0 ex 85.21 D II Interface circuit of C-MOS technology for signals between peripheral hard disc memory units and central units in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 28 x 53 mm with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : OMTI 508 AIC 500 OMTI 509 AIC 16 000 WD 11 COO or  other identification markings relating to interface circuits complying with the abovementioned description 0 ex 85.21 D II Encoder / decoder serial interface circuit for hard disc drives , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 X 37 mm with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : OMTI 507 OMTI 5027 AIC 250 AIC 270 or  other identification markings relating to interface circuits complying with the abovementioned description 0 ex 85.21 D II Station digital interface circuit for parallel / serial or serial / parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x39 mm , with not more than 28 connecting pins , and bearing : No L 177 / 32 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) an identification marking consisting of or including the following combination of figures and letters : WCC 295 G or other identification markings relating to station interface digital circuits complying with the abovementioned description ex 85.21 D II Bus interface circuit of bipolar technology with 8 , 9 or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm , with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29821 AM 29843 AM 29822 AM 29823 AM 29844 AM 29825 AM 29824 AM 29826 of  other identification markings relating to BUS interface circuits complying with the abovementioned description ex 85.21 D II Interface circuit for the synchronization of data flow from a hard disk drive , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 16 x 35 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or other identification markings relating to interfaces complying with the abovementioned description 0 0 0 0 0 ex 85.21 D II Analog / digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk memory unit and the central unit , contained in a housing the dimensions of which do not exceed 15 x 50 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Multiple bus interface circuit (Multiple Bus Buffer ) of low power Schottky technology for interfacing the error correction and detection unit system data bus and dynamic random access memory (D-RAM), in the form of monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8x33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or other identification markings relating to error correction multiple bus buffers complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 33 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm with not more than 42 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or other identification markings relating to status and shift control units complying with the above description ex 85.21 D II Bus interface circuit in C-MOS technology , in the form of a monolithic integrated circuit , for the control of communication lines comprising a numerical bus , two independent receivers and a transmitter consisting of a first-in first-out ( FIFO ) memory contained in a housing whose exterior dimensions do not exceed 20x52 mm with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or other identification markings relating to bus interface circuits complying with the abovementioned description ex 85.21 D II Electronic circuit of advanced low power Schottky (ALPS ) technology for the asynchronous control of signal lines ( bus ) and the conversion of a local bus into a multiplexed bus ( BAM ) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm , with not more than 28 connecting pins and bearing :  an identification marking : 0 0 0 0 68452 or  other identification markings relating to ALPS BAMs complying with the abovementioned description ex 85.21 D II Contention resolving local area network (I AX ) controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 16 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : MCM 68590 AM 7990 COM 9026 WD 2840 8001 8003 82586 82588 or other identification markings relating to contention resolving local area network controllers complying with the abovementioned description ex 85.21 D II 8 bit ( octal ) dynamic memory bipolar driver in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 20 connecting pins and bearing : No L 177 / 34 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or other identification markings relating to dynamic memory bipolar drivers complying with the above description ex 85.21 D II Input-output circuit of N-MOS ( including H-MOS ) technology for data control equipped with a timing control with a static random acces memory (S-RAM ) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or letters and figures : 6532 CO 10750 or other identification markings relating to input-output control circuits complying with the abovementioned description ex 85.21 D I 0 0 0 0 Sequence control circuit of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , three 16 bit registers , one 16x16 bit service memory , one 7x17 bit last-in-first-out ( LIFO ) memory , one adder circuit , decodifying logic , priority logic , error detection and management logic , one 16 bit multiplexer , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description ex 85.21 D II Sequential data control circuit of MOS technology for interface between a hard disc memory unit and the memory control unit in the form of a monolithic integrated circuit of MOS technology contained in a housing whose exterior dimensions do not exceed 28 x 54 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 010 AIC 100 OMTI 505 or other identification markings relating to sequential circuits complying with the abovementioned description ex 85.21 D II 4-channel read / write monolithic integrated circuit of bipolar technology for controlling magnetic heads in hard disk units , contained in a housing whose exterior dimensions do not exceed 12x19 mm , with not more than 28 connecting pins and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 35 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including the following combination of figures and letters : SSI 510 or other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Circuit for the control of floppy discs ( floppy disc controller ) of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : MB 89311 , L 1 A 0519 , G 70360-33 , WD 37 C 65 , FE 2100 , WD 16 C 92 or  other identification markings relating to adaptor circuits complying with the abovementioned description ex 85.21 D II Display controller and character generator ( DCCG ) for liquid crystal dot matrix display system in the form of a monolithic integrated circuit of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 20 x 26 mm , with not more than 60 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : HD 61830 or other identification markings relating to C-MOS Display Controller and character generators complying with the abovementioned descriptions 0 7 0 7 0 ex 85.21 D II Programmable advanced video display controller ( AVDCs ) of N-MOS ( including H-MOS ) technology in the form of a monolithic intregrated circuit , contained in a housing whose external dimensions do not exceed 15 x 55 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SCN 2674 or other identification markings relating to controllers complying with the abovementioned description ex 85.21 D I Cathode-ray tube controller (CRTC ) of bipolar technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 15 x 55 mm with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 or other identification markings relating to CRTCs complying with the abovementioned description ex 85.21 D II Cathode-ray tube controller (CRTC ) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 32 x 62 mm , with not more than 84 connecting pins or contact areas and bearing : No L 177 / 36 Official Journal of the European Communities 1.7 . 87 CCT heading No Description Rate of autonomous dutv (% ) ex 85.21 D II (cont 'd ) an identification marking consisting of or including the following combination of figures and letters : 82 C 434 or other identification markings relating to controllers complying with the abovementioned description ex 85.21 D II Monochrome display controller (MDC ) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 01-01.00 551 A or other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Cathode-ray tube controller ( CRTC ) of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62x25 mm , with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 8052 HD 6845 D 8275 H HD 68 A 45 P 8275 H or 0 0 7 0 0  other identification markings relating to CRTCs complying with the abovementioned description ex 85.21 D II Colour selection controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 19 x 52 mm , with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 or other identification markings relating to controllers complying with the abovementioned description ex 85.21 D II Controller for servo-devices of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to controllers complying with the abovementioned description ex 85.21 D II Control circuit of TTL technology in the form of a monolithic integrated circuit for the firing of magnetic print hammers , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm with not more than 18 connecting pins and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 37 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 or other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Octal line driver of Schottky-TTL technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 14 mm , with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 5170 , NE 5170 , UC 5170 or  other identification markings relating to octal line drivers complying with the abovementioned description ex 85.21 D II Octal line receiver of Schottky-TTL technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 14 mm , with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures or figures and letters : 5180 5181 8510 NE 5180 NE 5181 8511 or 0 0 0 0 0 other identificaiton markings relating to octal line receivers complying with the abovementioned description ex 85.21 D II Six - or eight-channel monolithic integrated circuit for the generation of read / write signals for hard disk drivers , contained in a housing the exterior dimensions of which do not exceed 13x13 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SS 501 SSI 117 or other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Transceiver with four channels (Quad bus ) of ALP Schottky technology with on-chip D type registers and internal ODD 4 bit parity generator / checker , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2907 or  other identification markings relating to transceivers (Quad bus ) complying with the abovementioned description No L 177 / 38 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Universal synchronous / asynchronous receiver / transmitter ( USART ) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MSM 82 C 51 or other identification markings relating to universal synchronous / asynchronous receiver / transmitters complying with the abovementioned description ex 85.21 D II Dual universal asynchronous receiver / transmitter ( DUART ) of MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 X 32 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : SCN 2681 , MC 2681 or other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Programmable asynchronous communication element circuit N-MOS technology , for the asynchronous transmission and reception of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 X 54 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : INS 8250 NS 16450 WD 8250 NS 16 C 450 or 7 0 0 0 other identification markings relating to ACE circuits complying with the abovementioned description ex 85.21 D II Four-line driver of advanced , low-power Schottky technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x7 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 26 LS 29 AM 26 LS 31 SN 75172 SN 75174 or  other identification markings relating to four-line drivers of ALPS technology complying with the abovementioned description ex 85.21 D II Demodulator / tone decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm , with not more than 14 connecting pins and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 39 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including the following combination of figures and letters : XR 2211 or other identification markings relating to demodulator tone decoders complying with the abovementioned description ex 85.21 D Pulse code modulation (PCM ) codec of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a sample and hold circuit digital-to-analogue converter , comparator , successive approximation register and logic function to interface to a full duplex PCM link , contained in a housing whose exterior dimensions do not exceed 11 x 28 mm . with not more than 22 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to PCM codecs complying with the abovementioned description ex 85.21 D II Encoder / decoder circuit using Manchester code (MED ) for the transmission of data in continuous flux with a repeater mode in C-MOS technology , having an output voltage of 4,5 volts , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures and letters : HD 6409 or 0 7 0 7 0  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Pulse code modulation ( PCM ) transmit / receive filter of N-MOS ( including H -MOS ) technology , in the form of a monolithic integrated circuit , consisting of two filters of a PCM line or trunk termination , contained in a housing whose exterior dimensions do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or other identification markings relating to PCM filters complying with the abovementioned description ex 85.21 D II Sequential control and generating circuit of CMOS technology for the memory display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm , with not more than 44 connecting pins or contact surfaces and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 C 432 or other identification markings relating to components complying with the abovementioned description No L 177 / 40 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Subscriber line audio-processing circuit ( SLAC ) with two digital signal processors , an analogue-digital converter and a digital-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm with not more than 28 connecting and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to SLACs complying with the abovementioned description ex 85.21 D II C-MOS-phoneme speech synthesizer , with a supply current of less than 10 mA , in the form of a monolithic integrated circuit , contained m a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification markings consisting of or including one of the following combinations of figures and letters : CM 54104 CM 54166 N2L CD 54123 N2L SC 01 CM 54145 N2L CD 54121 N2L CD 54147 N2L CM 54146 N2L CD 54122 N2L SSI 263 or  other identification markings relating to phoneme speech synthesizers complying with the abovementioned description ex 85.21 D II 7 0 0 0 Floppy-disc data separator ( FDDS ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x 8 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : FDC 9216 FDC 9216-B WD 9216-00 WD 92 C 32 FDC. 9229 T FDC 9229 BT or  other identification markings relating to FDDS , complying with the abovementioned description ex 85.21 D II Hard Disc Data Separator (HDDS ) in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16x37 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8465 WD 10C 20 DP 8460-2 HDC 9226 DP 8460-3 WD 10 C 21 DP 8460-4 or  other identification markings relating to devices complying with the abovementioned description ex 85.21 D II Hard-disc controller of N-MOS ( including H-MOS ) technology (N-MOS-HDCs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x53 mm , with not more than 44 connecting pins or contact areas and bearing : 1 . 7 . 87 Official Journal of the European Communities No L 177 / 41 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : WD 1010 WD 2010 WD 5010 WD 5011 PD 7261 HDC 9224 or other identification markings relating to N-MOS HDCs complying with the abovementioned description ex 85.21 D II N-MOS ( including H-MOS ) programmable interval timer (N-MOS PIT ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 8253 8254 or other identification markings relating to N-MOS PIT s complying with the abovementioned description ex 85.21 D II 0 0 0 0 C-MOS clock circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with more than 16 connecting pins , and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HI 2060 HI 2065 MSM 5537 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description for the production of automatic time-switches , instrument panel clock and clocks of a similar type for motor vehicles ( a ) ex 85.21 D II C-MOS clock circuit , operating from a single 1 ,5 V power supply , with a liquid crystal display ( LCD ) driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm , with not more than 56 connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures and letters : TC 8219 AF or other identification markings relating to C-MOS clock circuits complying with the abovementioned description ex 85.21 D II C-MOS clock / calendar circuit , incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 20 mm with not more than 16 connecting pins and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 42 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd ) an identification marking consisting of or including one of the following combinations of figures or figures and letters : MM 58174 A 58274 or other identification markings relating to clock / calendar circuits complying with the abovementioned description ex 85.21 D II C-MOS clock circuit with audio and hour-count output , in the form of a monolithic integrated circuit contained in a housing whose dimensions do not exceed 17x33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : SVM 5530 7910 or other identification markings relating to clock circuits complying with the abovementioned description ex 85.21 D II Analog / digital signal converter , containing amplifiers , D / A and A / D converters with a supply voltage of 12 volts ± 10% and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 18x18 mm , with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or 0 0 0 0 0  other identification markings relating to programmable amplifiers with asynchronous receiver / transmitter complying with the abovementioned description ex 85.21 D II Analog to digital converter for the calculation of the average value of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x10 mm , with not more than 14 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 536 A or other identification markings relating to converters complying with the abovementioned description ex 85.21 D II 12-bit analog to-digital converter in the form of a monolithic integrated circuit incorporating a voltage reference and clock , contained in a housing the external dimensions of which do not exceed 36 x 15 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 574 A or  other identification markings relating to devices complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 43 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Four-channel digital-to-analog converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit contained in a housing the external dimensions of which do not exceed 41x21 mm with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 390 or other identification markings relating to converters complying with the abovementioned description ex 85.21 D II Amplifier , in the form of a monolithic integrated analog circuit , contained in a housing the dimensions of which do not exceed 2x4x4 mm , with not more than 10 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to amplifiers complying with the abovementioned description This amplifier is for the manufacture of products falling within subheading 90.19 B I ( a ) ex 85.21 D II Amplifier , in the form of a monolithic integrated analog circuit the exterior dimensions of which do not exceed 3x3 mm for use in the manufacture of products falling within subheading 90.19 B I ( a ) ex 85.21 D II 0 0 0 0 0 Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm , with not more than 16 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures : 0078-10 or other identification markings relating to amplifiers complying with the abovementioned description ex 85.21 D II Video amplifier of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x17 mm , with not more than 44 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 702 703 or  other identification markings relating to video amplifiers complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) ex 85.21 D II Amplifier , of bipolar technology for the amplification of either read or write signals of floppy discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm , with not more than 22 connecting pins and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 44 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % } ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : XR 2247 XR 3470 or other identification markings relating to amplifiers complying with the abovementioned description ex 85.21 D II Repeater circuit , of bipolar technology for the regeneration of pulse code-modulated signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures and letters : XR C 240 or other identification markings relating to repeater circuits complying with the abovementioned description ex 85.21 D II Six-Channel monolithic integrated circuit ( Read / write data processor circuit ) for the amplification and conversion of read signals and conversion of write signals for hard disc drives , contained in a housing the exterior dimensions of which do not exceed 19 x 38 mm , with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : SSI 540 SSI 541 or  other identification markings relating to integrated circuits complying with the abovementioned description 0 0 0 0 0 ex 85.21 D II Amplifier for a full range of signals from 0 to 60 KHz in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 6 x 13 x 26 mm , with not more than 18 connecting pins and a leakage of not more than 0,3|iA and bearing :  an identification marking consisting of or including the following combinations of figures and letters : ISO 100 or other identification markings relating to amplifiers complying with the abovementioned description , for use in the manufacture of telephone exchanges ( a ) ex 85.21 D II Thermocouple amplifier for instrumentation control at temperatures from 0 ° to 50 °C , incorporating an alarm system , in the form of a monolithic integrated circuit contained in a housing the external dimensions of which do not exceed 20 x 8 mm with not more than 14 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AD594 AD595 or  other identification markings relating to thermocouple amplfiers complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 45 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Func tion generator of bipolar technology for the generation of variable wavefroms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or other identification markings relating to function generators complying with the abovementioned description ex 85.21 D II Programmable digital signal synthesizer of C-MOS technology with 32 frequency generators to generate eight notes each and a simultaneous output of up to 160 notes in the form of a monolithic integrated circuit contained in a housing , the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins or contact areas . The housing bears :  an identification marking consisting of or including the following combination of letters : Ml ( r or other identification markings relating to digital synthesizers ( DSS ) complying with the abovementioned description ex 85.21 D II 0 0 0 0 Digital signal synthesizer of C-MOS technology with one frequency generator producing one signal and able to output one sound , in the form of a monolithic integrated circuit , contained in a housing , the exterior dimensions of which do not exceed 8x21 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : UiMC 3511 A or other identification markings relating to digital signal synthesizers ( DSS ) complying with the above description ex 85.21 D II Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to five sounds and an output capacity of up to 65 sounds , in the form of a monolithic integrated circuit , contained in a housing , the exterior dimensions of which do not exceed 15 x 50 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or  other identification markings relating to digital signal synthesizers complying with the above description ex 85.21 D II Monolithic integrated circuit in N-MOS technology ( including H-MOS ) for the display of graphic symbols on a cathode-ray-tube operating in stroke mode , contained in a housing whose exterior dimensions do not exceed 28 x 61 mm , with not more than 68 connecting pins and bearing : No L 177 / 46 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combinations of figures and letters : FCD 28 042 277 , 96 1 14 899 , 96 1 14 898 , 96 149 135 or other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Aperture and colour temperature controller of bipolar technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm , with not more than 44 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures : 704 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) ex 85.21 D II Impulse generator in C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 0 0 0 0 705 706 or  other identification markings relating to impulse generators complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) ex 85.21 D I Analog-digital monolithic circuit of bipolar technology , capable of controlling spindle motors and keeping their speed constant , contained in a housing whose exterior dimensions do not exceed 9 x 25 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : UC 1633 UC 1634 UC 3633 UC 3634 MGA 3015 A or other identification markings relating to analouge-digital intergrated circuits complying with the abovementioned description ex 85.21 D II Eight-Channel control circuit for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of eight bits , in the form of a monolithic integrated circuit , of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 9x28 mm , with not more than 22 connecting pins and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 47 CCT heading No Description Rate of autonomous duty ( % ) an identification marking consisting of or including the following combination of figures and letters : ex 85.21 D II (cont 'd) UCN 5801 or other identification markings relating to control circuits complying with the abovementioned description ex 85.21 D II Four-Channel control circuit for maintaining a constant electro magnetic traction force with incorporated diodes and a storage capacity of four bits , in the form of a monolithic integrated circuit of C -MOS technology , contained in a housing the exterior dimensions of which do not exceed 7x22 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : UCN 5813 or  other identification markings relating to control circuits complying with the abovementioned description ex 85.21 D II Semi-custom logic array ( gate array ) of C-MOS technology with metal gates , in the form of a monolithic mtergrated circuit with an operating voltage of 21 volts , with not less than 637 two-input functions , having within the array a digital code produced by an electron beam , contained in a housing whose exterior dimensions do not exceed 29 x 1 1 mm , with not more than 22 connecting pins and bearing : ¢  an identification marking consisting of or including the following combination of figures and letters : FB 215 or 0 0 0 0 other identification markings relation to gate arrays complying with the abovementioned description ex 85.21 D II Error correction and detection unit ( ECDU ) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 2960 74 F 630 74 F 631 DP 8400 74 LS 630 74 LS 631 or other identification markings relating to error correction and detection units (ECDUs ) complying with the abovementioned description ex 85.21 D II Central processing unit of N-MOS ( including H-MOS ) technology (N-MOS CPU ), in the form of a monolithic integrated circuit constisting of a 16x16 bit service memory , a 16 x 20 bit service memory , a 32 x 32 bit service memory , an 8 x 8 bit service memory , a 16 bit register , two 20 bit registers , an eight bit register , one 12 bit register , a five bit counter and timing network , contained in a housing the exterior dimensions of which do not exceed 25 X 25 mm , with not more than 68 connecting pins and bearing : No L 177 / 48 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd) an identification marking consisting of or including the following combination of figures and letters : I SI-604041 855 or other identification markings relating to N-MOS central processing units complying with the abovementioned description 0 ex 85.21 D II Control and interface circuit for central processor ( CPU-controller ) of C-MOS technology in the form of a monolithic intergrated circuit contained in a housing the exterior dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins or contract areas and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : IE 2000 FE 3000 I.1A0392 EE 3010 or other identification markings relating to control and interfacing circuits complying with the abovementioned description 0 ex 85.21 D II Numeric processor extension unit of N-MOS ( including H-MOS ) technology (N-MOS NPX ) containing not more than 14 registers , in the form of a monolithic intergrated circuit , contained in a package the exterior dimensions of which do not exceed 16 x 53 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8087 TX 32081 W 80287 or other identification markings relating to N-MOS NPXs complying with the abovementioned description 0 ex 85.21 D II Floating-point arithmetic co-processor ( FPU ) of C-MOS technology , in the form of a monolithic integrated circuit , consisting of eight 80-bit registers and a 32-bit data bus , contained in a housing whose exterior dimensions do not exceed 28 x 28 mm , with not more than 80 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68881 MC 68882 or other identification markings relating to circuits complying with the abovementioned description 0 ex 85.21 D I Computing unit for the multiplication or processing of fixed and floating point numbers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 42 x 42 mm , with no more than 144 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 ADSP 3220 or  other identification markings relating to computing units complying with the abovementioned description 0 1 . 7 . 87 Official Journal of the European Communities No L 177 /49 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II 8x8 bit multiplier accumulator (MAC ) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including the following combination of numbers and letters : ADSP-1008 A or other identification markings relating to MACs complying with the abovementioned description ex 85.21 D II Interpolation pulse generator of C-MOS technology for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination figures and letters : KM 3701 or other identification markings relating to interpolation modules complying with the abovementioned description ex 85.21 D II Memory management unit of N-MOS ( including H-MOS ) technology (N-MOS MMU ) with a maximum addressing capacity of 16 M bytes , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 25 X 82 mm , with not more than 64 connecting pins or 68 contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0 0 0 0 68451 TX 32082 W or other identification markings relating to N-MOS MMUs complying with the abovementioned description ex 85.21 D II Text co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which not exceed 25 x 25 mm , with not more than 68 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : C 82730 or other identification markings relating to text co-processors complying with the above description ex 85.21 D II Enhanced programmable communications interface (EPCI ), in the form of a monolithic intergrated circuit , contained in a housing the external dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures : 2661 or  other identification markings relating to EPCIs complying with , the abovementioned description 0 No L 177 / 50 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Read / write amplifier for thin film magnetic heads , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm , with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : VM 114 or  other identification markings relating to amplifiers complying with the abovementioned description ex 85.21 D II Winchester disc drive amplifier for magnetic heads , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 7x7 mm , with not more than 10 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or other identification markings relating to devices complying with the abovementioned description ex 85.21 D II Frequency generator in the form of an analog monolithic integrated circuit of bipolar technology , with an operating voltage of not less than 40 and not more than 130 volts AC , which generates signals oscillating between 512 Hz ( ± 22% ) and 640 Hz ( ± 22% ) at a 10 Hz rate , contained in a housing the external dimensions of which does not exceed 9x11 mm , with not more than 8 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : QMV 155 or  other identification markings relating to integrated circuits complying with the abovementioned description 0 0 0 0 0 ex 85.21 D II Monolithic integrated analog circuit providing an interface between an active telephone circuit and the external line , including a protection circuit against change of polarization and against overvoltage , contained in a housing the exterior dimensions of which do not exceed 8x11 mm , with not more than eight connecting pins and bearing : -  an identification marking consisting of or including the following combination of figures and letters : LH 1028 or  other identification markings relating to analog interface devices complying with the abovementioned description ex 85.21 D II Temperature transducer in the form of a monolithic analog integrated circuit contained in a housing the exterior dimensions of which do not exceed 6x4 mm , with not more than three connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 590 or  other identification markings relating to transducers complying with the abovementioned description 1 . 7 . 87 Official Journal of the European Communities No L 177 / 51 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Monolithic integrated analog circuit of bipolar technology for driving linear motors or motors with rotating arms , working at 20 V / 2,5 A maximum , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : EL 2007 EL 2017 or other identification markings relating to integrated analog circuits complying with the abovementioned description ex 85.21 D II Monolithic integrated analog circuit of C-MOS technology for controlling the speed of linear or rotary motors and the positioning of magnetic heads , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : A 2460 A 2461 or  other identification marking relating to integrated analog circuits complying with the abovementioned description ex 85.21 D II Triple video digital to analog converter ( VDAC ), each channel having a capacity of not more than eight bits with a maximum conversion time of not more than 25 nanoseconds , in the form of a hybrid or monolithic intergrated circuit whether or not incorporating three random access memories ( RAMs ) each with a storage capacity of not more than two K bits , contained in a housing the exterior dimensions of which do not exceed 54 x 62 mm , with not more than 61 connecting pins and bearing :  an identification marking consisting of one of the following combinations of figures and letters : 0 0 0 0 TDC 1334 HDAC 34010 HDAC 34020 VDAC 444 TD RGB DAC 4 T RGB DAC 8 E RGB DAC 8 T or other identification markings relating to triple VDACs complying with the abovementioned description ex 85.21 D II Video digital to analog converter ( VDAC ) with a maximum conversion time of 10 nanoseconds , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identfication markings relating to VDACs complying with the abovementioned description ex 85.21 D II Hybrid integrated circuit for electromagnet control consisting of four Darlington pairs ( one Darlington = two transistors with a cascade connection ) contained in a housing having exterior dimensions which do not exceed 12x27 mm with not more than 10 connecting pins and bearing : No L 177 / 52 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking consisting of or including one of the following combinations of figures and letters : TH3L10 TH3L20 PU 4419 or other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Subscriber-connection unit : ( crosspoint switch ) with not less than four and not more than 12 switches and an operating voltage of at least 150 V , in the form of a hybrid integrated circuit , contained in a housing whose dimensions do not exceed 92 x 41 mm, with not more than 94 connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures : 904 719 or  other identification markings relating to a crosspoint switch complying with the abovementioned description ex 85.21 D II Monolithic integrated circuit designed to switch two separate lines of up to 200 volts maximum each or a single line of up to 400 volts maximum , contained in a housing the exterior dimensions of which do not exceed 11x11 mm , with not more than eight connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : LH 1061 or  another identification marking relating to devices complying with the abovementioned description 0 0 0 0 0 0 ex 85.21 D II Monolithic integrated circuit designed to switch a line of up to 350 volts , contained in a housing , the exterior dimensions of which do not exceed 8x11 mm , with not more than six connecting pins and bearing  an identification marking consisting of or including the following combination of figures and letters : LH 1056 or  another identification marking relating to devices complying with the abovementioned description ex 85.21 D II Analog digital monolithic integrated circuit of bipolar technology , for damping the oscillations of stepping motors during the positioning phase contained in a housing whose exterior dimensions do not exceed 18x39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of letters : STEDA or  other identification markings relating to integrated circuits complying with the abovementioned description ex 90.10 A Optical unit for photocopiers consisting of two rows of rigid optical monofilament fibres between two plates of plastic material , a tube lamp and a metal reflector , mounted on a metal structure whose maximum dimensions (without taking account of cables and connectors ) do not exceed 335 x 100 x 40 mm 1 . 7 . 87 Official Journal of the European Communities No L 177 / 53 CCT heading No Description Rate of autonomous duty (% ) ex 90.13 Liquid crystal devices (LCD's ) consisting of a layer of liquid crystals between two glass sheets or plates , with a minimum of seven and a maximum of 32 figures or letters , whose exterior dimensions are :  52 x 22 mm , or  67 x 27 mm , or  63 x 22 mm , with not more than 192 contact pins or areas for use in the manufacture of calculators ( a ) 0 ex 90.19 B II Portable reading appliance for the visually handicapped in which a fibre optic camera transmits a magnified image on to a display screen , and parts thereof 3 ex 92.12 A Rigid magnetic disks , prelubricated , oxide type , with a high coercivity ( 800 Oe ), an outer diameter of 95 mm , an inner diameter of 25 mm and a thickness of 1,27 mm 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 54 Official Journal of the European Communities 1 . 7 . 87 TABLE III f 1 ) CCT heading No Combined nomenclature code Description Rate of autonomous duty ( % ) ex 27.07 A I 2707.99-11 ex 27.10 B III ex 27.13 B II ex 28.04 B ex 28.05 C I 2710.00-59 27.12.90-90 2804.29-00 2805.30-10 2811.29-90 2813.30-00 2819.90-00 2820.90-00 2834.10-00 2835.26-00 2836.91-00 ex 28.13 II ex 28.20 A ex 28.21 ex 28.22 B ex 28.39 A Crude light oils containing by weight :  not less than 10 % of vinyltoluenes  not less than 10 % of indene  not less than 1 % and not more than 5 % of naphthalene Mixture of hydrocarbons , consisting of 85 % or more of linear paraffins by weight , with chain lengths of eight to 16 carbon atoms , and of not more than 13 % of alkylbenzenes by weight , with linear chains of 10 to 12 carbon atoms 1-Alkenes containing C 18 to C 30 carbon chains Helium Alloys of cerium and other rare earth metals containing not less than 47 % by weight of cerium Tellurium dioxide Aluminium hydroxide oxide in the form of pseudo-bookmite Chromium dioxide Manganese oxide containing not less than 77 % by weight of manganese Potassium nitrite for the manufacture of cooling and cutting fluids used in the working of metal or metal carbides ( a ) pentaCalcium hydroxide tris(orthophosphate ) for use in non-ferrous metallurgy ( a ) Lithium carbonates not corresponding to the following specifications in the form of white powder , containing 98,5% or more of Li 2C0 3 and :  less than 2 ppm of arsenic  less than 200 ppm of calcium  less than 200 ppm of chlorides  less than 20 ppm of iron  less than 150 ppm of magnesium  less than 20 ppm of heavy metals  less than 300 ppm of potassium  less than 300 ppm of sodium  less than 200 ppm of sulphates Sodium borate , anhydrous 0 0 0 0 0 0 4 0 0 0 0 0 0 0 0 0 ex 28.40 B II ex 28.42 A VI ex 28.46 Alb ) ex 28.46 A II ex 28.47 F ex 28.47 F 2840.11-00 2840.20-10 2840.19-00 2841.90-90 2841.80-00 Disodium tetraborate pentahydrate Barium titanate containing by weight not more than 0,05% of iron Calcium wolframate , for the manufacture of ferro-alloys or decaammonium 41-oxododecawolframate ( ammonium paratungstate ) ( a ) (') The numbers which appear in the 'Combined nomenclature code' column will replace those appearing in the 'CCT heading No' column as from the date on which the International Convention on the Harmonized Commodity Description and Coding System enters into force . ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 55 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 28.48 B III 2842.90-90 Hydrotalcite ( INN ) 0 ex 28.49 C II and ex 30.03 A II b ) 2843.90-90 3004.90-99 Carboplatin ( INN ) 0 28.51 A 2845.10-00 2845.90-10 Deuterium , deuterium oxide ( heavy water ) and other compounds of deuterium ; hydrogen and compounds thereof enriched in deuterium , mixtures and solutions containing these products (Euratom) 0 ex 28.52 B 2846.90-00 Lanthanum bromide oxide 0 ex 29.01 C I 2902.19-10 beta -Pinene 0 ex 29.01 D VII 2902.90-90 Vinyltoluenes 0 ex 29.01 D VII 2902.90-90 Tricyclo [ 8.2.2.2 . 4 ' 7 ] hexadeca-l(12),4,6,10,13,15-hexaene 0 ex 29.01 D VII 2902.90-90 p-Cymene 0 ex 29.02 A I 2903.30-10 Carbon tetrafluoride ( tetrafluoromethane ) 0 ex 29.02 A III b ) 29.03.30-30 Dibromomethane 0 ex 29.02 A V 2903.40-00 Bromochloromethane 0 ex 29.02 B 2903.59-00 1,6,7,8,9,14,15,16,17,17,18-Dodecachloropentacyclo [ 12 . 2.1.1 . / 6 ' 9 .02 13 .05 10 ]octadeca ­ 7,15-diene , for use in the manufacture of polyamide , polyethylene and synthetic rubber ( a ) 0 ex 29.02 C 29.03.69-00 Di - or tetrachlorotricyclo [ 8.2.2.2 4 ' 7 ] hexadeca-l(12),4,6,10,13,15-hexaene , mixed isomers 0 ex 29.03 A 2904.10-00 Methanesulphonic acid 0 ex 29.03 B II 2904.20-90 Nitromethane 0 ex 29.03 B II 2904.20-90 1-Nitropropane 0 ex 29.03 B II 2904.20-90 2-Nitropropane 0 ex 29.03 B II 2904.20-90 Nitroethane 0 ex 29.03 C I 2904.90-10 Ethanesulphonyl chloride 3 ex 29.03 C I 2904.90-10 Methanesulphonyl chloride 0 ex 29.03 C I 2904.90-10 2 ,2 , 2-Trifluoroethyl trichloromethanesulphonate 0 ex 29.04 C I 2905.39-90 Butane-1 ,3-diol 0 ex 29.04 C I 2905.39-90 2,4,7,9-Tetramethyldec-5-yne-4,7-diol 0 ex 29.04 C I 2905.39-90 Hexane-1 ,6-diol 0 ex 29.04 C V 2905.50-90 2,2-Bis(bromomethyl)propanediol 0 29.05 A II 2906.11-00 Menthol 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 56 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 29.05 A IV 2906.19-00 Labd-14-ene-8,13-diol 0 ex 29.06 B V 2907.29-90 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol , not less then 98 % pure 0 ex 29.06 B V 2907.29-90 6,6',6"-Tri-ter £-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri-ra-cresol , whether or not containing toluene of crystallization 0 ex 29.06 B V 2907.29-90 2,5-Di-(ter £-pentyl ) hydroquinone 0 ex 29.07 A II 2908.10-00 4,4'-(Perfluoroisopropylidene)diphenol 0 ex 29.07 C III 2908.90-90 2,4-Dinitro-6-octylphenol 0 ex 29.08 A III c ) 1 2909.30-90 2-Bromo-6-methoxynaphthalene 0 ex 29.08 A III c ) 1 2909.30-90 1,2-Bis ( 2,4,6,-tribromophenoxy ) ethane for use in the manufacture of acrylonitrile-butadiene-styrene (ABS ) ( a ) 0 ex 29.08 A III c ) 2 2909.30-90 Bis ( phenoxyphenoxy ) benzene , mixed isomers 0 ex 29.08 B I 2909.49-10 3,3'-Oxydi(propylene glycol ) 0 ex 29.08 B I 2909.49-10 2-(2-Chloroethoxy)ethanol 0 ex 29.08 B I 2909.49-10 2,2,2',2'-Tetrakis ( hydroxymethyl)-3,3 ' -oxydipropan-1-ol 0 ex 29.08 B II 2909.49-90 2,2'-[Isopropylidenebis(2,6-dibromo-4,l-phenyleneoxy)]diethanol 0 ex 29.09 B 2910.90-00 1 ,2-Epoxybutane 0 ex 29.09 B 2910.90-00 1 ,2-Epoxy-4-(epoxyethyl)cyclohexane 0 ex 29.09 B 2910.90-00 2,3-Epoxypropan-l-ol ( glycidol ) 0 ex 29.10 B 2932.90-70 ( 25 R)-Spirost-5-en-3-fceta-ol ( diosgenin ) and its esters 0 ex 29.13 A I 2914.19-00 5-Methylhexan-2-one 0 ex 29.13 A I 2914.19-00 3 , 3-Dimethylbutanone 0 ex 29.13 B I b ) 2914.21-00 Refined natural bornan-2-one(camphor ) 0 ex 29.13 D I b ) 2914.49-00 1 \ -alpha, 17,21-Trihydroxy-16-fceta-methylpregna-l ,4-diene-3,20-dione 0 ex 29.13 E 2914.S0-00 4-Methoxy-4-methylpentan-2-one 0 ex 29.13 E 2914.50-00 6 ' -Methoxy-2'-propiononaphthone 0 ex 29.13 F 2914.69-00 1 ,4-Naphthoquinone 0 ex 29.13 F 2914.69-00 Ubidecarenone ( INN ) (Coenzyme Q-10 ) 0 ex 29.13 G II 2914.70-90 1 -Chloro-3 ,3-dimethylbutanone 0 ex 29.14 A II c ) 4 2915.39-90 20-Oxopregna-5,16-dien-3-beta-yl acetate 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1.7 . 87 Official Journal of the European Communities No L 177 / 57 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 29.14 A VII 2915.60-10 1 - Isopropyl-2,2-dimethyltrimethylene diisobutyrate 0 ex 29.14 A XI 2915.90-00 Trimethyl orthoacetate 0 ex 29.14 B I 2916.14-00 2,3-Epoxypropyl methacrylate 0 ex 29.14 B IV b ) 2916.19-90 Methacryloyl chloride 0 ex 29.14 B IV b ) 2916.19-90 Butyl perchlorocrotonate 0 ex 29.14 D IV 2916.39-00 Methyl 3-chlorobenzoate 0 29.15 A IV a ) 2917.13-00 Azelaic acid and sebacic acid 0 ex 29.15 A V 2917.19-90 Sodium 1 ,2-bis(cyclohexyloxycarbonyl)ethanesulphonate 0 ex 29.15 C III a ) 2917.39-00 Tetrabromophthalic anhydride 0 ex 29.15 C III b ) 2917.39-00 Benzene-1 ,2,4-tricarboxylic acid 0 ex 29.15 C III b ) 2917.39-00 Benzene-1 ,2,4-tricarboxylic acid 1 ,2-anhydride 0 ex 29.15 C III b ) 2917.39-00 Tetrachlorophthalic anhydride 0 ex 29.15 C III b ) 2917.39-00 Benzene-1 ,2 ,4-tricarbonyl trichloride 0 ex 29.15 C III b ) 2917.39-00 4-Methylphthalic anhydride 0 ex 29.16 A II 2918.19-10 Malic acid and its salts , with an L-isomer of not less than 94% 0 ex 29.16 A VIII a ) 2918.19-90 2 ,2-Bis ( hydroxymethyl )propionic acid 0 ex 29.16 B VI 2918.29-90 Octadecyl-3-(3,5-di-ter £-butyl-4-hydroxyphenyl)propionate 0 ex 29.16 B VI 2918.29-90 Pentacrythritol tetrakis[3-(3,5-di-?er?-butyl-4-hydroxyphenyl)propionate] 0 ex 29.16 D 2918.90-00 Methyl 5-(2,4-dichlorophenoxy)-2-nitrobenzoate 3,5 ex 29.16 D 2918.90-00 Dinoprostone ( INN ) 0 ex 29.16 D 2918.90-00 Alprostadil ( INN ) 0 ex 29.16 D 2918.90-00 2,6-Dimethoxybenzoic acid 0 ex 29.19 C 2919.00-99 2,2-Bis(chloromethyl)trimethylene tetrakis(2-chloroethyl ) bis(phosphate ) 5 ex 29.21 A 2920.90-10 Diethyl sulphate 0 ex 29.21 B II 2920.90-90 0,0 '-Bis(2 ,4 -di-tert -butylphenyl ) pentacrythritol bis(phosphite ) 0 ex 29.21 B II 2920.90-90 0,0 ' -Dioctadecyl pentacrythritol bis ( phosphite ) 0 ex 29.22 A III 2921.19-90 1 , 1 ,3 , 3 -Tetramethylbutylamine 0 ex 29.22 B II 2921.29-00 N, N, N N '-Tetrabutylhexamethylenediamine 0 ex 29.22 C II 2921.30-90 Cvclohex-1 ,3-ylenediamine (1 ,3-diaminocyclohexane ) 0 No L 177 / 58 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 29.22 D IV 2921.49-10 alpha alpha alpha '-Trifluoro-2 ,3-xylidine 0 ex 29.22 D VII 2921.49-90 Selegiline hydrochloride ( INNM ) 0 ex 29.22 E II 2921.59-00 m-Phenylenebis(methylamine ) 0 ex 29.23 A II 2922.19-00 Diphenhydramine hydrochloride ( INNM ) 0 ex 29.23 A II 2922.19-00 Dinoprost ( INN), Trometamol ( INN ) salt 0 ex 29.23 A II 2922.19-00 ( + )-4-Dimethylamino-3-methyl-l ,2-diphenylbutan-2-ol 0 ex 29.23 A II 2922.19-00 1-Deoxy-1-(octylamino)-D-glucitol 0 ex 29.23 B II 2922.29-00 Dobutamine ( INN ) and its salts 0 ex 29.23 C and ex 30.03 A II b ) 2922.30-00 3004.90-99 Ketamine hydrochloride ( INNM) 0 ex 29.23 D V 2922.49-90 Tranexamic acid ( INN ) 0 ex 29.23 D V 2922.49-90 beta -Alanine 0 ex 29.23 E 2922.50-00 Metipranolol ( INN ) 0 ex 29.23 E 2932.90-70 Diethyl-1 ,3-benzodioxol-5-ylaminomethylenemalonate 0 ex 29.23 E 2922.50-00 Levodopa ( INN ) 0 ex 29.23 E 2922.50-00 Nadolol ( INN ) 0 ex 29.23 E 2922.50-00 Indenolol hydrochloride ( INNM ) 0 ex 29.23 E 2932.90-70 Glucosamine hydrochloride ( INNM ) 0 ex 29.24 B 2923.90-00 Carpronium chloride ( INNM ) 0 ex 29.25 A II 2924.10-00 (3-Methacrylamidopropyl ) trimethylammonium chloride 0 ex 29.25 A II 2924.10-00 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts 0 29.25 B II a ) 2933.51-10 Phenobarbital ( INN ) and its salts 11 ex 29.25 B III b ) 2932.90-70 Bendiocarb ( ISO ) 0 ex 29.25 B III b ) 2924.29-90 Flutamide ( INN ) 0 ex 29.26 A II a ) 2925.19-00 3,3',4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 0 ex 29.27 2926.90-90 (  )-N-(a /f&gt; /7a-Cyano-4-hydroxy-3-methoxy-&lt;z //?ha-methylphenethyl)acetamid 0 ex 29.27 2926.90-90 2-(3-Phenoxyphenyl)propiononitrile 0 ex 29.29 2928.00-00 20-Hydroxyiminopregna-5,16-dien-3-yl acetate 0 ex 29.29 2928.00-00 Carbidopa ( INN ) 0 . ex 29.29 2928.00-00 Robenidine hydrochloride ( INNM ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 59 CCT heading No Combined nomenclature code Description Rate of autonomous duty ( % ) N,N-Diethylhydroxylamine 3,3'-Bis(3,5-di-terf-butyl-4-hydroxyphenyl ) N,N'-bipropionamide 2 ,4 ,6-Trichlorophenylhydrazine 0J 0-Bis(4-^ri-butylphenyl)-N-cyclohexylphosphoramidothioate Methylenedicyclohexyl di-isocyanate , mixed isomers p-Phenylene diisocyanate £ra «s-(Cyclohex-l ,4-ylene diisocyanate ) for the production of thermoplastic polyurethane elastomers ( a ) 3 ,3 '-Dimethylbiphenyl-4 ,4'-diyldiisocyanate 3,3-Dimethyl-l-methylthiobutanone oxime Thiophenol 2,2'-Thiodiethyl bis[3-(3,5-di-ter?-butyl-4-hydroxyphenyl)propionate] Probucol ( INN ) Ethoprophos ( ISO ) Cilastatin sodium ( INNM) Crystalline dimethyltin dichloride in the form of powder , for the production of goods falling within Chapter 70 ( a ) 2-Chloroethylphosphonic acid Chlorodiphenylphosphine 2-Diphenylphosphinobenzoic acid Zotepine ( INN ) Ofloxacin ( INN ) Carteolol hydrochloride ( INNM ) Octrizole ( INN ) Drometrizole ( INN ) ex 29.29 ex 29.29 ex 29.29 ex 29.30 ex 29.30 ex 29.30 ex 29.30 ex 29.30 ex 29.31 B ex 29.31 B ex 29.31 B ex 29.31 B ex 29.31 B ex 29.31 B ex 29.34 C ex 29.34 C ex 29.34 C ex 29.34 C ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q 2928.00-00 2928.00-00 2928.00-00 2929.90-00 2929.10-00 2929.10-00 2929.10-00 2929.10-00 2940.90-90 2930.90-90 2930.90-90 2930.90-90 2930.90-90 2930.90-10 2931.00-00 2931.00-00 2931.00-00 2931.00-00 2934.90-90 2934.90-90 2933.79-00 2933.90-90 2933.90-90 2922.69-90 2934.90-90 2934.90-90 2933.59-90 2933.90-90 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3,8 0 0 4 0 0 0 0 0 0 0 0 0 2,6-Di-ter?-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-yl-amino)phenol Timolol ( INN ) Clonazepam ( INN ) 1 ,4-Diazabicyclo[2.2.2]octane ( triethylenediamine ) 2,4-Di-ter;-butyl-6-(5-chlorobenzotriazol-2-yl)phenol ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 60 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Rate of autonomous duty (% ) Description Carpipramine dihydrochloride ( INNM ) 1 -Ethyl- 1 ,4-dihydro-4-oxo[l ,3]dioxolo[4,5-g]cinnoline-3-carbonitrile Diphemanil metilsulphate ( INN ) Azatadine dimaleate ( INNM ) Amprolium-hydrochloride ( INNM ) 2-(4-Pyridyl )ethanesulphonic acid Prifinium bromide ( INN ) Glucurolactone ( INN ) 2-Chlorodibenz[e&gt;/][l ,4]oxazepin-l 1(10 H )-one 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q 2933.39-90 2933.90-90 2934.90-90 2933.39-90 2933.39-90 2933.90-90 2933.59-90 2933.39-90 2933.90-90 2932.29-90 2934.90-90 2933.39-90 2934.90-90 2934.90-90 2933.59-90 2933.59-90 2933.59-90 2934.90-90 2933.90-90 2933.39-90 2933.90-90 2933.90-90 2932.19-00 2932.29-90 2933.39-90 2933.39-90 2933.39 - 90 2934.90-90 2932.29-90 2,3,5,6-Tetrachloropyridine Diltiazem hydrochloride ( INNM ) (6 R ,7 R)-3-Acetoxymethyl-7-[(R)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia-l-azabicy ­ clo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 5-Bromopyrimidine Minoxidil ( INN ) Triazolam ( INN ) Diazoxide ( INN ) Captopril ( INN ) Flunixin meglumine ( INNM ) Tryptophan Alprazolam ( INN ) Lasalocid sodium ( INNM ) 1-Hydroxy-4-[l-(4-hydroxy-3-methoxycarbonyl-l-naphthyl)-3-oxo-l /-/ ,3H-benzo[de]iso ­ chromen-1 -yl]-6-octadecyloxy-2-naphthoic acid Isonicotinonitrile 3 ,6-Dichloropyridine-2-carboxylic acid 2-Hydroxyethylammonium-3,6-dichloropyridine-2-carboxylate Bis(2-hydroxyethyl ) ( 9,10-dihydro-10-oxo-9-oxo-10XJ-phospha-10-phenanthryl-methyl ) succinate 4 &lt; 0 0 0 0 0 0 013,14,15,16-Tetranorlabdano- 12,8 alpha-lactone 1 . 7 . 87 Official Journal of the European Communities No L 177 / 61 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 29.35 Q 2932.11-00 Tetrahydrofuran , containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran for the manufacture of alpha-4 -hydroxyburyl -omega- hydroxypoly ( oxytetramethylene ) ( a ) 0 ex 29.35 Q 2933.90-90 Estazolam ( INN ) 0 ex 29.35 Q 2934.90-90 Timepidium bromide ( INN ) 0 ex 29.35 Q 2934.90-90 Adenosine phosphate ( INN ) 0 ex 29.35 Q 2934.90-90 3-(l-Ethyl-l-methylpropyl)isoxazol-5-ylamine 0 ex 29.35 Q 2933.39-90 4,4 ' -J3zs(hydroximinomethyl)-l , 1 ' -( oxydimethylene)-dipyridinium dichloride 0 ex 29.35 Q 2933.39-90 (RS)-l-[2-(4-Chlorobenzhydryloxy)ethyl ] piperidine and its salts 0 ex 29.35 Q 2934.10-00 4-(2-Aminoethylthiomethyl)-l ,3-thiazol-2-ylmethyl-dimethylamine 0 ex 29.35 Q 2933.59-90 l-Ethvl-6-fluoro-l ,4-dihydro-4-oxo-7-piperazin-l-yl-l , 8-naphthyridine-3-carboxylic acid and its salts and esters 0 ex 29.35 Q 2933.69-90 1 , 3,5-Tris(4-te?t-butyl-3-hydroxy-2,6-dimethylbenzyl)-l ,3,5-triazine-2,4,6(lH,2H,5H )- trione 0 ex 29.35 Q and ex 30.03 A II b ) 2933.39-90 3004.90-99 Butorphanol ( INN ) and its salts 0 ex 29.35 Q and ex 30.03 A II b ) 2933.59-90 3004.90-99 Buspirone hydrochloride ( INNM ) 0 ex 29.35 Q and ex 30.03 A II b ) 2933.39-90 3004.90-99 Encainide hydrochloride ( INNM ) 0 ex 29.35 Q and ex 30.03 A II b ) 2934.90-90 3004.90-99 Tegafur ( INN ) 0 ex 29.36 2935.00-00 3-[l-(7-Hexadecane-l-sulphonamidoindol-3-yl)-3-oxo-lH,3H-benz-[de]isochromen-l-yl)-in ­ dole-7-carboxylic acid 0 ex 29.36 2935.00-00 Quinethazone ( INN ) 0 ex 29.36 2935.00-00 Sulfaguanidine ( INN ) 0 ex 29.36 2935.00-00 Sulfathiazole ( INN ) and its salts 0 ex 29.36 2935.00-00 4-Chloro-5-sulphamoylanthranil-o-toluidide 0 ex 29.37 2934.90-90 ( 2,3-Dihydro-3-oxobenz[d]isothiazol-2-yl)-iY-5-methylisoxazol-3-ylacetamide S,S-dioxide 0 ex 29.38 A 2936.29-00 Nicotinic acid ( INN ) 0 ex 29.38 B II 2936.24-00 D-Pantothenol ethyl ether 0 ex 29.38 B II 2936.24-00 Dexpanthenol ( INN ) 0 ex 29.38 B III 2936.29-10 Folic acid ( INN ) 0 ex 29.38 B V 2936.29-90 Nicotinamide ( INN ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 62 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 29.39 C I 2937.10-10 Serum gonadotrophin ( INN ) 0 ex 29.39 D II 2937.29-90 Methylprednisolone ( INN ) and its salts and esters 1 ex 29.39 D II 2937.22-00 Betamethasone 17,21-dipropionate ( INNM ) 0 ex 29.39 D II 2937.22-00 Diflorasone di(acetate ) ( INNM ) 0 ex 29.39 D II 2937.22-00 Alclometasone 17,21-dipropionate ( INNM ) 0 ex 29.39 E 2937.99-00 Calcitonin ( INN ), salmon-type and its salts 0 ex 29.39 E 2937.99-00 Prasterone ( INN ) 0 ex 29.39 E 2937.99-00 Calcitonin ( INN), porcine 0 29.42 C I 2939.30.00 Caffeine and its salts 4,1 ex 29.42 C VII 2939.90-90 Vindesine sulphate ( INNM ) 0 ex 29.43 B 2940.00-90 Ribose 0 ex 29.43 B 2940.00-90 Sucrose benzoate , having a saponification equivalent of not more than 175 0 ex 29.44 A 2941.10-00 Epicillin ( INN ) 0 ex 29.44 A 2941.10-00 Piperacillin ( INN ) 0 ex 29.44 A and ex 30.03 A II a ) 1 2941.10-00 3004.10-10 Piperacillin sodium ( INNM ) 0 ex 29.44 C 2941.90-00 Amphotericin B ( INN ) 0 ex 29.44 C 2941.30-00 Minocycline ( INN ) and its salts 0 ex 29.44 C 2941.90-00 Clindamycin ( INN ) and its salts and esters 0 ex 29.44 C 2941.90-00 Spectinomycin dihydrochloride ( INNM), pentahydrate 0 ex 29.44 C 2941.90-00 Nystatin ( INN ) 0 ex 29.44 C 2941.90-00 Sisomicin sulphate ( INNM ) 0 ex 29.44 C 2941.90-00 Spectinomycin sulphate ( INNM ) 0 ex 29.44 C 2941.90-00 Tobramycin ( INN ) and its salts 0 ex 29.44 C 2941.90-00 Lincomycin ( INN ) and its salts and esters , for the manufacture of products falling within heading No 30.03 ( a ) 0 ex 29.44 C 2941.90-00 Monensin ( INN ) and its salts 0 ex 29.44 C 2941.90-00 Cefaclor ( INN ) and its hydrates , salts and esters 0 ex 29.44 C 2941.90-00 Netilmicin sulphate ( INNM ) 0 ex 29.44 C 2941.90-00 Dibekacin sulphate ( INNM ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . Official Journal of the European Communities No L 177 / 631 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C and ex 30.03 A II b ) ex 29.44 C and ex 30.03 A II b ) ex 29.44 C and ex 30.03 A II b ) ex 29.44 C and ex 30.03 A II b ) ex 29.44 C and ex 30.03 A II b ) ex 29.45 ex 29.45 and ex 38.19 ex 30.02 A ex 30.02 A ex 30.02 A 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 2941.90-00 3004.20-90 2941.90-00 3004.20-90 2941.90-00 3004.20-90 2941.90-00 3004.20-90 2941.90-00 3004.20-90 2905.19-10 2909.49-10 3823.90-99 3002.10-10 3002.10-10 3002.10-10 Cefoxitin sodium ( INNM) Cefradine ( INN ) Cefazolin ( INN ) and its salts Latamoxef ( INN ) and its salts and esters Josamycin ( INN ) Josamycin propionate ( INNM ) Ribostamycin sulphate ( INNM) Fumagillin dicyclohexylammonium ( INNM ) Ceftezole ( INN ) Aztreonam ( INN ) Imipenem ( INN ) Cefotetan ( INN ) Ceftizoxime sodium ( INNM ) Midecamycin ( INN ) and its acetates Neomycin sulphate ( INNM ) Cefotiam dihydrochloride ( INNM ) Cefmenoxime hemihydrochloride ( INNM ) 'ancomycin ( INN ) and its salts and esters Amikacin ( INN ) and its salts Mitomycin ( INN ) Bleomycin sulphate ( INNM ) Aclarubicin hydrochloride ( INNM ) Potassium tert-butoxide Sodium dihydridobis(2-methoxyethanolato)aluminate dissolved in toluene Tetanus immunoglobulin Anti-tetanus immunoplasma Whooping-cough immunoplasma 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 No L 177 / 64 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty ( % ) Rabies immunoplasma Mixture of oestrogens of equine origin , in powder form Mixture of cefradine ( INN ) and arginine ( INN ) Human albumin , whether or not in solution Preserved serum derived from human blood 3002.10-10 3003.39-00 3003.20-00 3004.20-90 3002.10-95 3002.10-95 3002.10-91 3002.10-91 3002.10-91 3004.90-19 3201.20-00 3201.90-90 3201.90-90 3207.40-90 3207.40-90 ex 30.02 A ex 30.03 A II b ) ex 30.03 A II b ) ex 30.03 A II b ) and B II b ) ex 30.03 A II b ) and B II b ) ex 30.03 A II b ) and B II b ) ex 30.03 A II b ) and B II b ) ex 30.03 B II b ) ex 30.03 B II b ) ex 32.01 A I ex 32.01 A IV ex 32.01 A IV ex 32.08 D ex 32.08 D ex 32.09 A II and ex 39.01 C V ex 32.09 A II and ex 39.02 C XIV a ) ex 34.02 ex 34.02 ex 34.02 ex 35.07 ex 35.07 ex 35.07 ex 35.07 ex 35.07 0 0 0 0 0 0 0 0 3 0 0 3,2 0 0 0 0 0 0 0 0 0 0 0 0 Anti-haemophilic globulin and anti-Rho (D)-globulin derived from human blood Gamma globulin , in solution , derived from human blood Lyophilized gamma globulin derived from human blood Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine ( INN ) Tanning extracts of wattle (mimosa ) Tanning extracts derived from gambier and myrobolan fruits Tanning extracts of eucalyptus Glass , in the form of flakes , of a length not less than 0,1 mm and not more than 3,5 mm , of a thickness not less than two micrometres and not more than five micrometres Glass in the form of powder or granules , with a silicon dioxide content of not less than 99 % by weight Polyurethane of 2,2 ' -( tert-butylimino)diethanol and 4,4 ' -methylenedicyclohexyl di isocyanate dissolved in N , N-dimethylacetamide , with a polymer content of not less than 48 % by weight Copolymer of p-cresol and divinylbenzene , dissolved in N , N-dimethylacetamide , with a polymer content of not less than 48 % by weight &lt;z /p /?&lt;2-Methyl-omegtf-hydroxypoly(oxypropylene ), having an average molecular weight of between 240 and 260 Mixture of docusate sodium ( INN ) and sodium benzoate Aqueous solution containing not less than 30 % and not more than 50 % of disodium alkyl ( oxydi ( benzenesulphonate )) Bromelains ( INN ) Mixture of streptokinase ( INN ) and streptodornase ( INN ) 3208.90-10 3909.50-00 3208.90-10 3911.90-90 3402.13-00 3402.90-10 3402.11-00 3507.90-00 3507.90-00 3507.90-00 3507.90-00 3507.90-00 Pyruvate : oxygen oxidoreductase Lipoprotein lipase Serrapeptase ( INN ) 1 . 7 . 87 Official Journal of the European Communities No L 177 / 65 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 35.07 3507.90-00 Aspergillus alkaline proteinase 0 ex 37.02 B 3702.20-00 Colour negative film , of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more , for use in the manufacture of instant picture film packs ( a ) # 0 38.07 B 3805.10-90 3805.90-00 Spirits of sulphate turpentine ; crude dipentene 0 38.07 C 3805.10-30 3805.20-00 3805.90-00 Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil ( excluding 'pine oils' not rich in terpineol ) 1,7 ex 38.08 C 3806.90-00 Hydroabietyl alcohol 0 ex 38.16 3821.00-00 Unsterile blood serum obtained from the blood of a bovine foetus or non-immunized newly born calf 0 ex 38.19 G 3815.19-00 Catalysts , in the form of spherical grains with a diameter of not less than 1 ,4 mm and not more than 1,8 mm , consisting of boron trifluoride on an aluminium oxide support 0 ex 38.19 G 3815.90-00 Catalysts , in the form of of discs or rodlets having a length of not more than 5,0 mm and a diameter of not more than 3,6 mm , consisting of copper oxide and dichromium trioxide 0 ex 38.19 G 3815.19-00 Catalysts , consisting of chromium trioxide or dichromium trioxide fixed on a silicon dioxide support with a pore volume , as determined by the nitrogen absorption method , of not less than 2 cm 3 /g 0 ex 38.19 G 3815.90-00 Catalysts , in the form of rodlets having a length of not less than 3 mm and not more than 6 mm and a diameter of not more than 3,8 mm , consisting of not less than 18 % and not more than 21 % by weight of dichromium trioxide and not less than 78 % and not more than 81 % by weight of aluminium oxide 0 ex 38.19 G 3815.11-00 Catalysts , in the form of granules , consisting of a mixture of oxides on a carrier of aluminium oxide and containing , by weight :  not less than 12% and not more than 20% of nickel  not less than 5% and not more than 10% of copper  not less than 0,5% and not more than 1,5% of manganese The pore volume is not less than 0,25 cm 3 /g and not more than 0,95 cm3 /g and the apparent specific gravity is not less than 0,5 and not more than 1,25 0 ex 38.19 G 3815.19-00 Catalysts , in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres , consisting of a mixture of oxides on a carrier of magnesium silicate and containing , by weight :  not less than 20% and not more than 35% of copper  not less than 2 % and not more than 3 % of bismuth The catalyst has an apparent specific gravity of not less than 0,2 and not more than 0,1 0 ex 38.19 G 3815.19-00 Catalysts , in the form of granules having a diameter of not more than 1,4 mm , consisting of cobalt oxide on a silicon dioxide support 0 ex 38.19 G 3815.90-00 Catalysts , in powder form , consisting of a mixture of titanium trichloride and aluminium chloride , containing not less than 20 % and not more than 30 % by weight of titanium and not less than 55% and not more than 72% by weight of chlorine 0 ex 38.19 G 3815.90-00 Catalysts containing titanium trichloride in the form of a suspension in hexane , containing by weight in the hexane-free material not less than 14% and not more than 17% of titanium 0 ex 38.19 G 3815.19-00 Catalysts , consisting of copper chloride , supported on aluminium oxide , for the preparation of dichloroethane from ethylene , hydrochloric acid and oxygen , by the fixed bed process ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 66 Official Journal of the European Communities 1 . 7 . 87 Combined nomenclature code CCT heading No Description Rate of autonomous duty (% ) ex 38.19 G 3815.90-00 Catalysts , in the form of pellets , consisting of mixed vanadium and phosphorus oxides , containing not more than 0,5 % by weight of one of the following elements : lithium , potassium , sodium , cadmium or zinc , for use in the manufacture of maleic anhydride from butane ( a ) Catalysts , consisting of dialkyldimethylammonium acetate containing chain lengths of 16 and 18 carbon atoms , suspended in organic solvents to a concentration of not less than 40% by weight ex 38.19 G 3815.90-00 ex 38.19 G 3815.12-00 ex 38.19 G 3815.90-00 ex 38.19 X 3823.90-99 ex 38.19 X 3823.90-91 ex 38.19 X 3823.90-91 ex 38.19 X 3812.30-10 ex 38.19 X 3823.90-99 Catalysts , in form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm , consisting of silver supported on aluminium oxide , the silver content being not less than 8 % and not more than 20 % by weight Catalysts consisting of ethyltriphenvlphosphonium acetate , dissolved in methanol Calcined bauxite ( refractory grade ) Diosgenin crude 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene Mixtures of x-butyl-4,4 ' - isopropylidenediphenol and x,x'dibutyl-4,4'-isopropylidene ­ diphenol Mixture of nitromethane and 1 ,2-epoxybutane Residues of manufacture containing not less than 40% by weight of 11 -beta, 17,20,21-tetrahydroxy-6-methylpregna-l,4-dien-3-one-21-acetate Intermediate products from the manufacture of monensin salts Tetramethylammonium hydroxide dissolved in methanol Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried Products obtained by the N-ethylation of sisomicin ( INN ) Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea, whether or not dried ex 38.19 X 3823.90-91 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5 5,2 ex 38.19 X 3823.90-91 ex 38.19 X 3823.90-91 ex 38.19 X 3823.90-91 ex 38.19 X 3823.90-91 ex 38.19 X 3823.90-91 ex 38.19 X 3823.90-91 Cholic acid and 3-alpha, 12 -alpha , dihydroxy-5-beta , cholan-24-oic acid ( deoxycholic-acid ), crude ex 38.19 X 3823.90-91 ex 38.19 X 3823.90-99 Crude bile acids Colloidal di-antimony pentoxide Tetrakis(2-chloroethyl ) ethylene bis(phosphate ) Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide ex 38.19 X 3823.90-99 ex 38.19 X 3823.90-99 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 67 Combined nomenclature code CCT heading No Description Rate of autonomous duty (% ) ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 39.01 A 3823.90-99 3823.90-99 3823.90-99 3823.90-91 3823.90-91 3823.90-99 3823.90-99 3823.90-99 3812.20-00 3823.90-99 3821.00-00 3809.91-00 3823.90-99 3823.90-99 3823.90-99 3823.90-91 3812.30-90 3823.90-99 3923.90-99 3914.00-00 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44% zirconium dioxide Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in epsz/ow-caprolactam to a concentration of not less than 20 % and not more than 25 % by weight Reaction products of dibutyl dihydrogendiphosphate and 1 ,2-epoxypropane for use in the production of non-rigid polyurethane ( a ) Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis, whether or not dried Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces kasugaensis , whether or not dried Film consisting of the oxides of barium , calcium and either titanium or zirconium , mixed with binding materials Mixture of amines derived from dimerized fatty acids with an average molecular weight of between 520 and 550 Crude lithium hypochlorite Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl , 2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2 , 4-trimethylpentyl phthalate Mixture of 2-(perfluoroalkyl)ethanethiols containing C6 to C 14 perfluoroalkyl chains Lyophilized extract of the blood cells of the crab Limulus polyphemus ('Limulus amoebocyte lysate ') A mixture of 5-ethyl-2-methyl-2-oxo-l ,3,2A. 5 -dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l ,3,2X5 -dioxaphosphoran-5-ylmethyl ) methylphosphonate Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % but not more than 30% by weight Mixed oxides of barium , bismuth , lead and titanium in powder form , having a barium content of not less than 5 % and a titanium content of not less than 15 % by weight , for use as dielectric materials during the manufacture of multilayer ceramic capacitors ( a ) Lithium niobate wafers , undoped 4-(2-Aminoethylthiomethyl)-l ,3-thiazol-2-ylmethyldimethylamine , dissolved in toluene Tetra -Aluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate coated with a surface active agent Aldicarb ( ISO ), dissolved in dichloromethane at a concentration of not less than 35 % and not more than 40 % by weight Magnetized iron oxide with a content of more than 31 % by weight of bivalent iron and not more than 4 % by weight of cobalt Colestipol hydrochloride ( INNM ) 5,2 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 68 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 39.01 C I a ) 3909.40-00 Polycondensation products of phenol and formaldehyde in the form of hollow spheres with a diameter of less than 150 micrometres 0 ex 39.01 C III a ) 3920.62-00 3920.63-00 3920.69-00 3921.90-19 Transparent film consisting of polyester coated with a layer of indium and silver 0 ex 39.01 C III a ) 3920.62-00 Polyester film , having a thickness of not less than 74 micrometres and not more than 76 micrometres , for use in the manufacture of flexible magnetic discs ( floppy discs ) ( a ) 0 ex 39.01 C III a ) 3920.69-00 Iridescent film of polyester and poly(methyl methacrylate ) 0 ex 39.01 C III a ) 3920.62-00 3921.90-19 Polyester film , dyed in the mass , of a thickness of not more than 25 micrometres and metallized on one side 6 ex 39.01 C III a ) 3920.69-00 Polycondensation products of terephthalic acid with a mixture of cyclohex ­ 1,4-ylenedimethanol and ethane- 1 ,2-diol in the form of a film 0 ex 39.01 C III a ) 3920.62-00 3920.63-00 3921.90-19 Polyester film having a thickness of not more than 70 micrometres , coated on one side with a substance which becomes coloured when heated to not more than 100 °C in the presence of salicyclic acid 0 ex 39.01 C III a ) 3920.62-00 3920.63-00 3921.90-19 Polyester film having a thickness of not more than 10 micrometres , coated on one side with salicyclic acid 0 ex 39.01 C III b ) 3907.99-00 Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4-isopro ­ pylidenediphenol 0 ex 39.01 C III b ) 3915.90-99 Waste and scrap from polyester film coated with a tungsten compound or with rare-earth metal compounds 0 ex 39.01 C III b ) 3907.99-00 Poly(oxy-1 ,4-phenylenecarbonyl ) in powder form 0 ex 39.01 C III b ) and ex 39.03 B II b ) 2 , B III b ) 4 aa ) and B IV b ) 4 aa ) 3915.90-91 3915.90-99 Waste and scrap of photographic ( including cinematographic ) and X-ray film 0 ex 39.01 C IV 3908.90-00 Poly(iminomethylene-1 ,3-phenylenemethyleneiminoadipoyl ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.01 C IV 3920.92-00 Film consisting of poly(epsilon-caprolactam ) blended with :  either not more than 10 % by weight of polyethylene  or not more than 10 % by weight of a copolymer of ethylene with vinyl acetate 0 ex 39.01 C IV 3920.92-00 Poly(epsilon-caprolactam ) film having a softening point of not less than 200 °C 0 ex 39.01 C VII c ) 1 3907.20-90 Poly[oxy(2,6-dibromo-l ,4-phenylene )] for use in the manufacture of polyamide ( a ) 0 ex 39.01 C VII c ) 1 3911.90-10 Poly(oxy-1 ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropyIidene-l ,4 ­ phenylene ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.01 C VII c ) 1 3907.20-90 Poly[oxy-1 ,4-phenyleneisopropylidene-l ,4-phenyleneoxy-(2-hydroxytrimethylene)], with an average molecular weight of more than 26 000 , in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.01 C VII c ) 1 3907.20-90 or 3911.90-10 Reaction product of poly(oxyalkylene ) polyol with a polycarboxylic acid and epsilon-caprolactam 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 69 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) Polyimide sheet and strip3920.99-10 3921.90-41 3920.99-50 and 3931.90-60 3920.10-90 Ion-exchange membranes in fluorinated plastic material , for use in chlor-alkali electrolytic cells ( a ) 0 0 0 3920.10-90 3901.20-00 3920.99-50 3920.20-90 3903.90-00 Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched , polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of a mixture of polyethylene and a polyethylene copolymer , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent Polyethylene containing not less than 35 % and not more than 45 % by weight of mica Poly ( 1 -chlorotrifluoroethylene ) film Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent Copolymer , entirely of maleic anhydride and styrene , whether or not containing a styrene-butadiene block copolymer in one of the forms mentioned in note 3 ( b ) to Chapter 39 An A-B-A block copolymer of polystyrene , ethylene-butylene copolymer and polystyrene , containing not more than 35 % by weight of styrene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 Copolymers , solely of allyl alcohol with styrene , which have an acetyl value of not less than 175 3901.90-00 or 3902.90-00 0 0 0 0 0 0 0 0 0 ex 39.01 C VII c ) 2 ex 39.02 A ex 39.02 C I a ) ex 39.02 C I a ) ex 39.02 C I a ) ex 39.02 C II ex 39.02 C IV ex 39.02 C VI a ) ex 39.02 C VI a ) ex 39.02 C VI a ) and b ) ex 39.02 C VIII ex 39.02 C XI ex 39.02 C XI ex 39.02 C XII ex 39.02 C XII ex 39.02 C XII ex 39.02 C XII ex 39.02 C XIV a ) 3903.90-00 3921.11-00 3904.50-00 3905.90-00 6 Copolymers of vinylidene chloride with vinyl chloride , containing not less than 79,5 % by weight of vinylidene chloride , in one of the forms mentioned in note 3 ( a ) and ( b ) to Chapter 39 , for the manufacture of fibres , monofil or strip ( a ) Poly(vinyl formal ), in one of the forms mentioned in note 3 ( b ) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing , by weight :  not less than 9,5% and not more than 13% of the acetyl groups , expressed as vinyl acetate  not less than 5% and not more than 6,5% of the hydroxy groups , expressed as vinyl alcohol Polyvinyl butyral film having a graduated coloured band Copolymers of 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissolved in N,N-dimethylacetamide , with a copolymer content of not less than 55% by weight Copolymerization products of acrylic and methacrylic esters , in the form of film with a thickness not exceeding 150 micrometres Copolymer of acrylic acid and 2-ethylhexyl acrylate , containing not less than 10% and not more than 11 % by weight of 2-ethylhexyl acrylate Poly[N-(3-hydroxyimino-l , 1-dimethylbutyl)acrylamide] Poly(1-ethylethylene ) ( Polybutene-1 ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 3920.91-00 3906.90-00 3920.59-00 3906.90-00 3906.90-00 3902.90-00 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 70 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) 3911.90-90 3906.90-00 3904.69-00 3920.20-90 3906.90-00 3906.90-00 3911.90-90 3904.69-00 3904.69-00 3904.69-00 ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) Alternating copolymer of ethylene and maleic anhydride , for use as a thickener in textile pigment printing pastes ( a ) Copolymer of acrylonitrile and methylacrylate modified with polybutadieneacrylonitrile ( NBR ) Polyvinyl fluoride in one of the forms mentioned in note 3 ( b ) to Chapter 39 Synthetic paper pulp , in the form ofmoist sheets made from unconnected finely branched fibrils of polypropylene modified by an organic acid , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes or in the manufacture of products falling within heading No 30.03 ( a ) Terpolymer of ethylene , methyl acrylate and a monomer containing a non-terminal carboxy group as a substituent , whether or not compounded with silica Polymerization products of a (polybutadiene)polyol and two lactams N,N'-linked by the bivalent acyl radical of a dicarboxylic acid Copolymer of ethylene with chlorotrifluoroethylene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 Terpolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 Copolymer of tetrafluoroethylene and hexafluoropropene compounded with not less than 1 % and not more than 51 % by weight of one of the following :  barium sulphate  dibismuth trioxide  dibismuth carbonate dioxide  tungsten in one of the forms mentioned in note 3 (b ) to Chapter 39 Brominated polystyrene containing not less than 58 % and not more than 71 % by weight of bromine , in one of the forms mentioned in Note 3(b ) to Chapter 39 Polymerization products of acrylic acid , with alkyl methacrylate and small quantities of other monomers for use as thickeners in the manufacture of textile printing pastes ( a ) Copolymers of ethylene with acrylic acid , or with methacrylic acid , containing not less than 16 % and not more than 30 % of acrylic acid or methacrylic acid or methacrylic acid by weight , in one of the forms mentioned in Note 3 ( b ) to Chapter 39 Copolymers of vinylidene chloride and acrylonitrile , in the form of expandable beads of a diameter not less than four and not more than 20 micrometres 0 0 0 0 0 8 0 0 0 0 0 0 0 0 0 0 3903.90-00 3906.90-00 ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) 3901.90-00 3904.50-00ex 39.02 C XIV a ) ex 39.02 C XIV b ) ex 39.02 C XIV b) 3920.99-50 3920.10-90 Polyvinyl fluoride sheet Copolymer of ethylene with propylene in the form of strip of a width of not less than 1 8 mm and not more than 27 mm or not less than 58 and not more than 90 cm and of a thickness not exceeding 1 mm , which , after being extended at 23 °C to twice the original length , returns to its original length , with a tolerance of not more than + 15% , within a period of two minutes ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 71 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) Film of a thickness of not more than 1 mm of a copolymerization product of vinyl alcohol with ethylene containing no other polymerization products or copolymerization products , with an extension at break ( longitudinal or transversal ) of not less than 65% Sheet of a thickness of not less than 1 mm and not more than 3 mm , consisting of a copolymer of ethylene with chlorotrifluoroethylene , whether or not backed with a woven glass fibre fabric Films and sheets of a copolymer of ethylene with chlorotrifluoroethylene , with a thickness of not less than 12 and not more than 400 micrometres Ethylcellulose , not plasticized Alkylhydroxyethylcellulose Hydroxyalkylhydroxyethylcellulose Ethylhydroxyethylcellulose , insoluble in water 0-(2-hydroxyethyl)amylopectin hydrolysate Reflecting sheeting or tape , consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material Two polyethylene sheets containing multiple slits laid crosswise upon each other and bonded together Conveyor belts of synthetic rubber having a width of not less than 31,0 and not more than 31,5 cm and a total length of not less than 96,0 and not more than 100 cm , for use in photocopiers ( a ) Leather of East India kip , whole , whether or not the heads and legs have been removed , each weighing more than 4,5 kg net and not more than 8 kg , not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles Sheep and lambskin leather , except leather falling within heading No 41 . 06 or 41 . 08 , other , not further prepared than tanned ex 39.02 C XIV b ) ex 39.02 C XIV b ) ex 39.02 C XIV b ) 39.03 B V a ) 1 ex 39.03 B V a ) 2 ex 39.03 B V a ) 2 ex 39.03 B V a ) 2 ex 39.06 B I ex 39.07 B V d ) ex 39.07 B V d ) ex 40.10 ex 41.02 C 41.03 B I 41.04 B I 41.05 B I ex 44.22 B ex 44.28 C ex 44.28 D II 3920.10-19 3920.10-90 3920.99-50 3921.90-60 3920.99-50 3912.39-10 3912.39-90 3912.39-90 3912.39-90 3505.10-50 3926.90-91 3926.90-91 4010.91-00 4104.10-91 4104.21-00 4105.11-91 4105.11-99 4105.12-10 4105.19-10 4105.19-90 4106.11-90 4106.12-00 4106.19-00 4107.10-10 4107.29-10 4107.90-10 4416.00-90 4421.90-50 4418.50-00 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Goat and kidskin leather , except leather falling within heading No 41.06 or 41.08 , other , not further prepared than tanned Other kinds of leather , except leather falling within heading No 41.06 or 41.08 , other , not further prepared than tanned Used casks and barrels of oak , whether assembled or not ; their staves and heads Match splint , manufactured from aspen (Populus tremuloides), for the manufacture ofmatches not requiring a specific striking surface ( so called 'strike-anywhere' matches ) ( a ) Shingles for roofs and walls , of coniferous wood ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L Mini Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) 45.01 4501.10-00 4501.90-00 Natural cork , unworked , crushed , granulated or ground ; waste cork 0 ex 48.21 F II 4823.90-99 Strips of paper glued to one another to form a honeycomb with a maximum height of 13 cm , impregnated with a copper-based preservative 0 ex 49.11 B 4911.91-91 Artists ' screen prints ( commonly described as serigraphs ), signed by the artist and numbered from 1 to 200 0 ex 49.11 B 4911.99-90 Microcopies on an opaque base for data banks and libraries ( a ) 0 ex 51.01 A 5402.49-99 5402.69-90 Yarn of polytetrafluorethylene 0 ex 51.01 A 5402.49-99 5402.59-90 5402.69-90 Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C , for use in the manufacture of weftless 'felts' for papermaking machines ( a ) 0 ex 51.01 A 5402.49-99 Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgical sutures ( a ) 0 ex 51.01 A 5402.69-90 Yarn wholly of polyglycollic acid 0 ex 51.01 A 5402.49-99 Yarn of poly(l,4-dioxanone ) 0 ex 51.01 A 5402.49-99 5402.59-90 5402.69-90 Non-textured filament yarn of polyvinyl alcohol ), for the manufacture of sleeves for printing rollers ( a ) 0 ex 51.01 A 5402.41-30 5402.41-90 Yarn of synthetic textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 ex 51.01 A 5402.41-10 Polyamide yarn , not textured , untwisted or with not more than 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide ) and a copolyamide for the manufacture of knee-length stockings falling within subheading 60.03 B II a ), women's stockings falling within subheading 60.03 B II b ) 1 or panty hose ( tights ) falling within subheading 60.04 B III a ) 1 ( a ) 0 ex 51.01 A 5402.39-10 Texturized yarn of polypropylene , impregnated with silicone-based water-repellant 0 ex 51.02 A I 5404.10-90 Monofil of poly(1 ,4-dioxanone ) 0 ex 51.02 A I 5404.10-90 Monofil of a copolymer of 1 ,3-dioxan-2-one with 1 ,4-dioxan-2,5-dione for the manufacture of surgical sutures ( a ) 0 ex 51.02 A I 5404.10-90 Monofil of polytetrafluoroethylene 0 ex 51.02 A II 5404.90-90 Polyimide strip 0 ex 51.02 A II 5404.90-90 Strip of polytetrafluoroethylene , with an extension at break not exceeding 25 % 0 ex 51.04 A IV 5407.71-00 Woven fabrics of polyvinyl alcohol fibres , for machine embroidery 0 ex 51 . 04 A IV or ex 59.08 5407.71-00 5903.90-99 Woven poly(tetrafluoroethylene ) fibre fabric coated or covered on one side with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form , whether or not coated on the same side with a metallic inorganic compound 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 73 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) Unbleached linen yarn ( excluding yarn of flax tow ), measuring per kilogram 30 000 m or less , for the manufacture of multiple or cabled yarns of the footwear industry or for whipping cable ( a ) Textile fibres of polytetrafluoroethylene Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid , for uses other than the manufacture of articles falling within Chapters 60 , 61 , 64 and 65 or of materials used in the manufacture of such articles ( a ) Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid and not less than 1 % and not more than 15% by weight of fibres of poly (p-phenylene terephthalamide ) Fibres wholly of poly(thio-l ,4-phenylene ) Acetalized , multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized polyvinyl alcohol and polyvinyl chloride Polyvinyl alcohol fibres , whether or not acetalized Fibres entirely of Modal ( ISO ) Bonded fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man-made fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid , whether or not impregnated or coated , in the piece or cut into rectangles ex 54.03 B I a ) ex 56.01 A ex 56.01 A ex 56.01 A ex 56.01 A ex 56.01 A ex 56.01 A and ex 59.01 B I ex 56.01 B ex 59.03 B ex 59.03 B ex 59.03 B ex 59.03 B ex 59.03 B ex 59.08 ex 59.12 ex 59.17 A 5306.10-31 5306.10-11 5503.90-90 5503.10-19 5503.10-19 5503.90-90 5503.90-10 5503.90-90 5503.90-90 5601.30-00 5504.10-00 5603.00-10 5603.00-93 5603.00-95 5603.00-99 5603.00-93 5603.00-95 5603.00-93 5603.00-95 5603.00-10 5603.00-93 5603.00-95 5603.00-99 5603.00-10 5603.00-91 5603.00-93 5903.10-90 5903.20-90 5903.90-99 5907.00-00 5911.10-00 1,8 0 0 5 0 0 0 0 0 0 0 0 0 0 0 0 Bonded fibre fabrics with a thickness of not more than 300 micrometres of spun-bonded polyethylene fibres , with a weight not exceeding 115 g / m2 , in the piece or cut into rectangles , not impregnated or coated Bonded fibre fabrics of polypropylene consisting of a meltblown central layer , laminated on each side with spun-bonded fibres , with a thickness of not more than 550 micrometres and a weight not exceeding 80 g / m2 , in the piece or simply cut into rectangular shape , not impregnated or coated Spun-bonded fibre fabric of continuous polyester filaments bonded together with polyacrylates , pressed and embossed with a weave pattern , whether or not impregnated or coated , in the piece or cut into rectangles Polyvinyl alcohol bonded fibre fabrics , with a thickness of not less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g / m2 and not more than 50 g / m 2 whether or not impregnated or coated , in the piece or cut into rectangles Knitted or woven fabric , coated or covered on one side with artificial plastic material in which are embedded microspheres Textile fabrics coated with adhesive in which are embedded microspheres , the diameter of which is not more than 75 micrometers , and weighing not more than 550 g /m2 Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products ( a ) ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 177 / 74 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) Yarn and strip of impregnated polytetrafluoroethylene , whether or not oiled or graphited Sacks and bags , of a kind used for the packing of goods , used , of jute or of other textile bast fibres of heading No 57.03 Sacks and bags , of a kind used for the packing of goods , used , of flax or of sisal Microspheres containing more than 90 % by weight of barium and titanium expressed as barium oxide and titanium dioxide with a diameter of less than 100 micrometers and a refractive index of not less than 2,1 and not more than 2,4 Yarn of continuous ceramic filaments , each filament of which contains not less than 12% by weight of diboron trioxide , not more than 26 % by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide Catalysts ' supports consisting of porous cordierite or mullite ceramic pieces of roughly circular , square , rectangular or oval cross-section with parallel sides having an overall volume of not less than 240 ml and not more than 65 000 ml , and having a minimum external dimension of not less than 20 mm and a maximum external dimension of not more than 1 800 mm , having not less than one continuous channel per 100 mm2 running parallel to the main axis of symmetry , the total channel cross-section area being not less than 10 % and not more than 90% of the whole cross-section area Plates made of dialuminium trioxide and titanium carbide with dimensions of not more than 48 x 48 mm , for the manufacture of magnetic heads ( a ) Circular flat lead glass plates , ground and polished with worked edges and having :  a thickness of not less than 3,5 mm and not more than 5 mm  a diameter of not less than 135 mm and not more than 140 mm  a density of not less than 2,88 g / cm 3 , and  a transmission of not less than 87 % at a wavelength of between 450 nanometres and 800 nanometres for incoporation into video projectors ( a ) Glass envelopes , for monochrome cathode ray tubes , having the following dimensions :  diagonal face not less than 3,8 cm and not exceeding 51 cm , and  nominal neck diameter of 13 mm , 20 mm , 29 mm or 37 mm Non-textile glass fibres having a diameter of less than four micrometres Webs , felts , thin sheets and similar products of non-textile glass fibres , of a weight per square metre of not more than 120 g and a fibre diameter , excluding any coating , of not more than 7 micrometres , for the manufacture of filtration products ( a ) Yarns of 33 tex ± 7,5 % , or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 2,5 micrometres and not more than 5,1 micrometres , other than those treated so as to improve their adhesion to elastomers Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres treated with resorcino-formaldehyde , of not less than 340 tex and not more than 680 tex Yarns of 22 tex spun from continuous glass filaments having a diameter of not less than 4,7 and not more than 5,5 micrometres ex 59.17 D 62.03 A I 62.03 B I a ) ex 68.16 B ex 69.03 C and ex 69.14 B ex 69.09 B ex 69.09 B ex 70.07 ex 70.11 ex 70.20 A ex 70.20 A ex 70.20 B ex 70.20 B ex 70.20 B ex 70.20 B 5911.90-90 6305.10-10 6305.90-00 6815.99-90 6903.20-90 6914.90-90 6909.19-00 6909.19-00 7006.00-90 7011.20-00 7019.90-10 7019.31-00 7019.32-00 7019.39-00 7019.10-59 7019.10-59 7019.10-59 7019.10-59 0 0 0 0 0 0 0 0 0 0 0 0 7 0 0 Yarns of 33 , 34 or 51 tex ± 7,5 % , or a multiple thereof, spun from continuous glass filaments having a diameter of not less than 5,8 micrometres and not more than 7,1 micrometres ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 75 Rate of autonomous duty ( % ) CCT heading No Combined nomenclature code Description Sheets and plates of polytetrafluoroethylene , with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric , laminated on both sides with copper foil Tubes of nickel , not alloyed , of a purity not less than 99% by weight , not deviating from straightness lengthwise by more than 1 mm per 150 cm of length , and with an outside diameter either :  not less than 213,36 mm and not more than 214 mm or  not less than 209,95 mm and not more than 210,59 mm or  not less than 168,28 mm and not more than 168,78 mm Waste of aluminium , other ( including factory rejects ) Ground and polished magnesium sheets whose dimensions do not exceed 1 500 x 2 000 mm , coated on one side with epoxy resin , insensitive to light Wire of unalloyed tantalum , of a diameter not less than 0,2 mm and not more than 0,5 mm , for the manufacture of capacitors ( a ) Electrolytic manganese of a purity of at least 99,7 % by weight , for the chemical industry ( a ) Electrolytic manganese of a purity of at least " 99,7% by weight , for the production of non-ferrous alloys ( a ) Waste and scrap titanium 7410.11-00 7410.12-00 7507.11-00 7602.00-19 8104.90-10 8103.90-10 8111.00-11 8111.00-11 8108.10-90 8108.10-10 8421.99-00 8421.99.00 5911.90-90 8421.99-00 8439.99-00 8469.21-00 8469.29-00 8469.31-00 8469.39-00 ex 74.05 B ex 75.04 A 76.01 B I b ) ex 77.02 ex 81.03 B ex 81.04 G I ex 81.04 G I ex 81.04 K I ex 81.04 K I ex 84.18 C II b ) ex 84.18 C II b ) ex 59.17 D ex 84.18 C II b ) ex 84.31 A ex 84.51 A ex 84.51 A Titanium sponge 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Components of separators for the separation or purification of gases from gas mixtures , consisting of a bundle of permeable hollow fibres passing through a block of plastic material at one end and sealed at the other end - the whole being enclosed within a container , whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm Parts of equipment for the purification of water by reverse osmosis , consisting essentially of plastic-based membranes , supported internally by woven or non-woven textile materials which are wound round a perforated tube , and enclosed in a cylindrical plastic casing ofwall-thickness of not greater than 4 mm , whether or not housed in a cylinder of wall-thickness of not less than 5 mm Parts of equipment , for the purification of water by reverse osmosis , consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end , whether or not housed in a cylinder Suction roll shells , not drilled , being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm , for use in machinery for making paper or paperboard ( a ) Typewriters with Braille characters 8469.21-00 Electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head , print and issue text on tape No L 177 / 76 Official Journal of the European Communities 1 . 7 . 87 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) Integrally forged , rough-turned components , with unit weights of more than 150 tonnes , for reactor pressure vessels Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes Dry zinc / carbon batteries of a voltage of not less than 5,5 and not more than 6,5 and of a size not exceeding 110 x 90 x 5 mm , for incorporation in film cassettes for instant pictures ( a ) Lithium iodine single cell battery with dimensions of 45 x 9 x 23 mm and a voltage not exceeding 2,8 V Tungsten elements coated with insulating material , grids and cathodes for use in the manufacture of electron guns for monochrome cathode-ray tubes ( a ) Deflector yoke for cathode-ray tubes with an operating frequency of between 31 250 Hz and 64 000 Hz incorparating a quadripolar magnet Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory , and seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm Portable machines for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems , microphone and speaker , equipped with a standard electro-mechanical Braille typewriter keyboard and an electromechanical Braille read-out unit with 20 characters , all contained in a case whose exterior dimensions do not exceed 24 x 36 x 1 1 cm ex 84.59 B ex 84.63 B II ex 85.03 ex 85.03 ex 85.21 E ex 85.21 E ex 85.22 C II ex 85.22 C II ex 85.23 B ex 90.01 A II ex 90.01 B ex 90.02 B ex 90.02 B ex 90.19 A III ex 90.19 A III ex 90.19 A III ex 90.19 B I 8401.40-10 8401.40-90 8483.10-90 8506.19-90 8506.19-10 8540.91-00 8540.91-00 8543.80-90 8543.80-90 8544.19-90 9001.90-90 9001.20-00 9001.10-10 9001.10-90 9002.11-00 9021.30-90 9021.30-90 9021.30-90 9021.90-10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Insulated winding wire of aluminium of a purity of not less than 99,5% by weight , neither lacquered , varnished nor enamelled , with a total thickness of not less than 0,15 mm and not more than 0,16 mm Octagonal Fresnel lens of acrylic resin unmounted , for use in overhead projectors ( a ) Material consisting of a polarizing film , supported on one or both sides by transparent material Image reverser made up from an assembly of optical fibres Adjustable lens unit , having a focal length of between 115 mm and 140 mm , a diameter of not less than 120 mm and not more than 130 mm , and comprising a combination of between four and eight glass or methacrylic lenses , each lens coated on at least one side with a magnesium fluoride layer , for use in the manufacture of video projectors ( a ) Vascular prostheses of which the largest opening has an internal diameter not exceeding 8 mm Vascular prostheses incorporating a tubular carrier made of yarns enclosed in animal collagen Heart valves and parts thereof Receivers of hearing aids , contained in a housing whose external dimensions excluding connecting points do not exceed 5x6x8 mm ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 87 Official Journal of the European Communities No L 177 / 77 CCT heading No Combined nomenclature code Description Rate of autonomous duty (% ) ex 90.19 B II 9021.90-90 Reading appliances for the blind , in which a miniature camera using photo-transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 ex 91.11 C II and / or ex 91.11 F 9110.12-00 Assembly consisting of a printed circuit on which is mounted one quartz oscillator , at least one watch circuit and at least one capacitor , of a thickness not exceeding 5 mm for the manufacture of products falling within Chapter 91 ( a ) 0 ex 91.11 F 9110.90-00 9114.90-00 Assembly consisting of a printed circuit on which is mounted a watch circuit , with a thickness not exceeding 5 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 98.04 A II 9608.91-00 Non-fibrous plastic pen-tips with an internal channel 0 ex 98.10 B 9613.90-00 Flint wheels , whether or not with guard wheels , for use in the manufacture of non-refillable gas-fuelled pocket lighters ( a ) 0 ex 98.10 B 9613.90-00 Piezo-electric ignition mechanism 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .